Exhibit 10.1

Execution Version

 

 

 

Published CUSIP Numbers:

Deal: 34960UAF7

Revolver: 34960UAG5

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 30, 2018,

among

 

LOGO [g665431g1201045233217.jpg]

FORTIVE CORPORATION

and certain of its Subsidiaries,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Lender,

the other LENDERS party hereto,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as a Joint Lead Arranger and Joint Bookrunner,

BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC.,
MUFG BANK LTD.,

THE BANK OF NOVA SCOTIA,

and

UBS SECURITIES LLC,

as Co-Documentation Agents,

 

 

 



--------------------------------------------------------------------------------

and

CITIBANK, N.A., SUMITOMO MITSUI BANKING CORPORATION, U.S. BANK NATIONAL
ASSOCIATION,

HSBC BANK USA, N.A. and BNP PARIBAS,

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

 

ii



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      28  

1.03

  Accounting Terms      29  

1.04

  Rounding      30  

1.05

  References to Agreements and Laws      30  

1.06

  Exchange Rates; Currency Equivalents      30  

1.07

  Additional Alternative Currencies      30  

1.08

  Change of Currency      31  

1.09

  Times of Day      31  

1.10

  Limited Conditionality Acquisitions      32  

1.11

  Amendment and Restatement      33  

1.12

  Interest Rates      34  

ARTICLE II

 

THE COMMITMENTS AND BORROWING

     34  

2.01

  Committed Loans      34  

2.02

  Borrowings, Conversions and Continuations of Committed Loans      34  

2.03

  Bid Loans      36  

2.04

  Swing Line Loans      39  

2.05

  Prepayments      42  

2.06

  Termination or Reduction of Commitments      43  

2.07

  Repayment of Loans      44  

2.08

  Interest      44  

2.09

  Fees      44  

2.10

  Computation of Interest and Fees      45  

2.11

  Evidence of Debt      45  

2.12

  Payments Generally      46  

2.13

  Sharing of Payments      48  

2.14

  Designated Borrowers      48  

2.15

  Increase in Commitments      50  

2.16

  Defaulting Lenders      54  

2.17

  Extension of Maturity Date      55  

 

iii



--------------------------------------------------------------------------------

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     57  

3.01

  Taxes      57  

3.02

  Illegality      59  

3.03

  Inability to Determine Rates      60  

3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      63  

3.05

  Compensation for Losses      64  

3.06

  Matters Applicable to all Requests for Compensation      65  

3.07

  Survival      65  

ARTICLE IV

 

CONDITIONS PRECEDENT

     65  

4.01

  Conditions to Effectiveness      65  

4.02

  Conditions to all Borrowings      67  

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

     68  

5.01

  Existence, Qualification and Power; Compliance with Laws      68  

5.02

  Authorization; No Contravention      68  

5.03

  Governmental Authorization; Other Consents      68  

5.04

  Binding Effect      69  

5.05

  Financial Statements; No Material Adverse Effect      69  

5.06

  Litigation      69  

5.07

  No Default      69  

5.08

  Ownership of Property; Liens      70  

5.09

  Environmental Compliance      70  

5.10

  ERISA Compliance      70  

5.11

  Margin Regulations; Investment Company Act      71  

5.12

  Foreign Obligor Representations      71  

5.13

  OFAC      72  

5.14

  Anti-Corruption Laws      72  

5.15

  EEA Financial Institutions      72  

5.16

  Beneficial Ownership      72  

ARTICLE VI

 

AFFIRMATIVE COVENANTS

     72  

6.01

  Financial Statements      72  

6.02

  Certificates; Other Information      73  

 

iv



--------------------------------------------------------------------------------

6.03

  Notices      74  

6.04

  Payment of Obligations      75  

6.05

  Preservation of Existence, Etc.      75  

6.06

  Maintenance of Properties      75  

6.07

  Anti-Corruption Laws      75  

6.08

  Compliance with Laws      75  

6.09

  Inspection Rights      76  

6.10

  Compliance with ERISA      76  

6.11

  Use of Proceeds      76  

ARTICLE VII

 

NEGATIVE COVENANTS

     76  

7.01

  Liens      76  

7.02

  Fundamental Changes      78  

7.03

  Use of Proceeds      79  

7.04

  Financial Covenants      79  

7.05

  Sanctions      79  

7.06

  Anti-Corruption Laws      79  

7.07

  Limitations on Indebtedness      79  

7.08

  Dispositions      81  

7.09

  Restricted Payments      82  

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

     82  

8.01

  Events of Default      82  

8.02

  Remedies Upon Event of Default      84  

8.03

  Application of Funds      85  

ARTICLE IX

 

ADMINISTRATIVE AGENT

     86  

9.01

  Appointment and Authority      86  

9.02

  Rights as a Lender      86  

9.03

  Exculpatory Provisions      86  

9.04

  Reliance by Administrative Agent      87  

9.05

  Delegation of Duties      88  

9.06

  Resignation of Administrative Agent      88  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      89  

 

v



--------------------------------------------------------------------------------

9.08

  No Other Duties, Etc.      89  

9.09

  Administrative Agent May File Proofs of Claim      89  

9.10

  Certain ERISA Matters      90  

ARTICLE X

 

COMPANY GUARANTY

     91  

10.01

  Guaranty      91  

10.02

  Guaranty Absolute      91  

10.03

  Waivers and Acknowledgments      93  

10.04

  Subrogation      94  

ARTICLE XI

 

MISCELLANEOUS

     94  

11.01

  Amendments, Etc.      94  

11.02

  Notices and Other Communications; Facsimile Copies      96  

11.03

  No Waiver; Cumulative Remedies      98  

11.04

  Costs and Expenses      99  

11.05

  Indemnification by the Company      99  

11.06

  Payments Set Aside      101  

11.07

  Successors and Assigns      101  

11.08

  Confidentiality      107  

11.09

  Set-off      108  

11.10

  Interest Rate Limitation      108  

11.11

  Counterparts      109  

11.12

  Integration      109  

11.13

  Survival of Representations and Warranties      109  

11.14

  Severability      109  

11.15

  Tax Forms      110  

11.16

  Replacement of Lenders      112  

11.17

  Governing Law      113  

11.18

  Waiver of Right to Trial by Jury      113  

11.19

  Judgment Currency      113  

11.20

  No Advisory or Fiduciary Responsibility      114  

11.21

  USA PATRIOT Act Notice      114  

11.22

  Margin Stock      115  

 

vi



--------------------------------------------------------------------------------

11.23

  Electronic Execution of Assignments and Certain Other Documents      115  

11.24

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      115
  SIGNATURES        S-1  

 

vii



--------------------------------------------------------------------------------

SCHEDULES

 

  2.01

Commitments and Pro Rata Shares

 

  5.06

Litigation

 

  7.01

Existing Liens

 

  7.07

Existing Indebtedness

 

  11.02

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

  Form of



 

  A-1

Committed Loan Notice

 

  A-2

Swing Line Loan Notice

 

  B-1

Bid Request

 

  B-2

Competitive Bid

 

  C

Note

 

  D

Compliance Certificate

 

  E

Assignment and Assumption

 

  F

Designated Borrower Request and Assumption Agreement

 

  G

Designated Borrower Notice

 

  H

Opinion of Counsel

 

 

viii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 30, 2018 (this
“Agreement”), is entered into among FORTIVE CORPORATION, a Delaware corporation
(the “Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.14 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and Swing Line Lender.

W I T N E S S E T H :

WHEREAS, the Company, the Designated Borrowers, the lenders party thereto (the
“Existing Lenders”), certain other parties thereto and Bank of America, N.A., as
Administrative Agent, are parties to that certain Credit Agreement, dated as of
June 16, 2016 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which such Existing Lenders originally agreed to provide the
Borrower with a term loan facility and a revolving credit facility, including a
subfacility for swing line loans; and

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated in order to, among other things, extend the maturity date of the
revolving credit facility, modify the revolving commitments of the Existing
Lenders, and make certain other amendments to the Existing Credit Agreement (the
“Restatement”); and

WHEREAS, the Company, the Lenders, and the Administrative Agent have agreed to
and desire to amend and restate the Existing Credit Agreement on the terms and
conditions set forth in this Agreement to accomplish such amendments, including
but not limited to making available to the Company and the Designated Borrowers
a senior revolving credit facility in an original amount of up to
$2,000,000,000, which includes a multicurrency subfacility, a bid loan
subfacility and a subfacility for swing line loans to the Company and Designated
Borrowers;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2017 Credit Agreement” means the Term Loan Agreement dated as of August 24,
2017 between the Company and Sumitomo Mitsui Banking Corporation, as amended,
restated, supplemented or otherwise modified from time to time, and any
refinancing, refunding, replacement, renewal or extension thereof.

“2018 Credit Agreement” means the Credit Agreement dated as of August 22, 2018
between the Company and Bank of America, N.A., as amended, restated,
supplemented or otherwise modified from time to time, and any refinancing,
refunding, replacement, renewal or extension thereof.

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one percent.



--------------------------------------------------------------------------------

“Absolute Rate Loan” means a Bid Loan denominated in Dollars that bears interest
at a rate determined with reference to an Absolute Rate.

“Acquisition” means any transaction, or any series of related transactions, by
which any of the Company or its Subsidiaries (a) acquire any ongoing business or
all or substantially all of the assets of, any firm, corporation or division
thereof, whether through purchase of assets, purchase of stock, merger,
amalgamation or otherwise, (b) directly or indirectly acquire control of at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors, (c) directly or
indirectly acquire control of a majority ownership interest in any partnership,
joint venture or similar arrangement or (d) directly or indirectly acquire
assets constituting all or substantially all of a line of business of another
Person; provided, however, that with respect to any stock purchase transaction
structured as a tender offer, such transaction has been approved by the board of
directors and/or shareholders (or comparable persons or groups) of the Company
or such Subsidiary, as applicable, and such other Person.

“Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, an Arranger and the Swing Line Lender), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.07.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

2



--------------------------------------------------------------------------------

“Alternative Currency Sublimit” means, on any date of determination, an amount
equal to the difference between (a) 90% of the Revolving Credit Facility on such
date and (b) the Outstanding Amount of Bid Loans denominated in a Requested
Currency on such date. The Alternative Currency Sublimit is part of, and not in
addition to, the Revolving Credit Facility.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.12.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing Level

   Debt Rating
S&P/Moody’s    Facility
Fee     Eurocurrency
Rate Loans     Base Rate
Loans  

1

   ³ A / A2      0.07 %      0.805 %      0.00 % 

2

   A- / A3      0.09 %      0.91 %      0.00 % 

3

   BBB+ / Baa1      0.10 %      1.025 %      0.025 % 

4

   BBB / Baa2      0.125 %      1.125 %      0.125 % 

5

   £BBB- / Baa3      0.20 %      1.175 %      0.175 % 

For purposes of the definition of “Applicable Rate,” “Debt Rating” means, as of
any date of determination, the rating as determined by either S&P or Moody’s
(collectively, the “Debt Ratings”) of the Company’s non-credit-enhanced, senior
unsecured long-term debt; provided that (a) if the respective Debt Ratings
issued by the foregoing rating agencies differ by one level, then the Pricing
Level for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5 being
the lowest); (b) if there is a split in Debt Ratings of more than one level,
then the Pricing Level that is one level lower than the Pricing Level of the
higher Debt Rating shall apply; (c) if the Company has only one Debt Rating, the
Pricing Level for such Debt Rating shall apply; and (d) if the Company does not
have any Debt Rating, Pricing Level 5 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

3



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to (a) any borrowings and payments related
to Revolving Credit Loans denominated in any Alternative Currency, the local
time in the place of settlement for such Alternative Currency as may be
determined by the Administrative Agent to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment and (b) any borrowings and payments related to the Bid Loans made by a
Lender in any Alternative Currency or any Requested Currency, the local time in
the place of settlement for such Alternative Currency or Requested Currency, as
the case may be, as may be determined by such Lender to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), and each
other Joint Lead Arranger listed on the cover page hereof, in its capacity as a
joint lead arranger and joint bookrunner in respect of the Commitments
hereunder.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or such other form as the Administrative Agent and the
Company may reasonably approve.

“Attorney Costs” means all reasonable and documented out-of-pocket fees,
expenses and disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Off Balance Sheet Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%; provided that in no
event shall the Base Rate be less than 0%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the applicable Borrower.

“Bid Loan Requested Currency Sublimit” means an amount equal to the lesser of
(a) $150,000,000 and (b) 90% of the Revolving Credit Facility. The Bid Loan
Requested Currency Sublimit is part of, and not in addition to, the Bid Loan
Sublimit and the Revolving Credit Facility.

“Bid Loan Sublimit” means an amount equal to the lesser of (a) $150,000,000 and
(b) the Revolving Credit Facility. The Bid Loan Sublimit is part of, and not in
addition to the Revolving Credit Facility.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1 hereto.

 

5



--------------------------------------------------------------------------------

“Bonds” means the notes issued pursuant to the Indenture dated as of June 20,
2016, among the Company and The Bank of New York Mellon Trust Company, N.A, as
trustee.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or such other state where the Administrative Agent’s Office
with respect to Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America, in each case maturing within two
years after such date; (b) marketable direct obligations issued by any State of
the United States of America or the District of Columbia or any political
subdivision of any such State or District or any public instrumentality thereof,
in each case maturing within two years after such date and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (c) commercial

 

6



--------------------------------------------------------------------------------

paper maturing no more than 270 days from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-1 from
S&P or at least P-1 from Moody’s; (d) certificates of deposit or bankers’
acceptances maturing within one year after such date and issued or accepted by
any commercial bank organized under the laws of the United States of America,
any State thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; (e) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria of clause
(d) above; (f) shares of any money market mutual fund that (i) has substantially
all its assets invested continuously in the types of investments referred to in
clauses (a) through (d) above, (ii) has net assets of not less than
$5,000,000,000 and (iii) has the highest rating obtainable from either S&P or
Moody’s; (g) in the case of any Foreign Subsidiary, other short-term investments
that are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes; and (h) marketable corporate bonds for which an active
trading market exists and price quotations are available, in each case maturing
within two years after such date and issued by Persons that are not Affiliates
of the Company and where such Persons (i) in the case of any such bonds maturing
more than 12 months from the date of the acquisition thereof, have a long-term
credit rating of at least AA- from S&P or Aa3 from Moody’s or (ii) in the case
of any such bonds maturing less than or equal to 12 months from the date of the
acquisition thereof, have a long-term credit rating of at least A+ from S&P or
A1 from Moody’s, provided that the portfolio of any such bonds included as Cash
Equivalents at any time shall have a weighted average maturity of not more than
360 days.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives relating to
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of the Company or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) Steven M. Rales and Mitchell P. Rales) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

 

7



--------------------------------------------------------------------------------

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above (or individuals previously approved under this clause (iii)) constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (in each case, with such approval either by a specific
vote or by approval of the Company’s proxy statement in which such member was
named as a nominee for election as a director).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Revolving Credit Commitment.

“Committed Loan” means a Revolving Credit Loan.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A-1 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company and, if applicable, any Designated Borrower.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Guaranty made by the Company in favor of the
Administrative Agent and the Lenders, in respect of the Obligations of the
Designated Borrowers pursuant to Article X of this Agreement.

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2 hereto, duly completed and
signed by a Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Assets” means the aggregate of all assets of the Company and its
Subsidiaries (including the value of all existing sale and leaseback
transactions and any assets resulting from the capitalization of other long-term
lease obligations in accordance with GAAP), appearing on the most recent
available consolidated balance sheet of the Company and its Subsidiaries at
their net book values, after deducting related depreciation, amortization and
other valuation reserves, all prepared in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means the aggregate of the current
liabilities of the Company and its Subsidiaries appearing on the most recent
available consolidated balance sheet of the Company and its Subsidiaries, all in
accordance with GAAP. In no event shall Consolidated Current Liabilities include
any current maturities of long-term debt or any obligations under Capitalized
Leases, in each case, of the Company or any of its Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period, plus
(a) the following to the extent reflected in calculating such Consolidated Net
Income, (i) Consolidated Interest Charges for such period, (ii) income tax
expense for such period, (iii) depreciation expense for such period,
(iv) amortization expense for such period, (v) non-cash impairment charges for
such period, (vi) non-cash non-operating expenses for such period,
(vii) non-cash equity compensation expenses for such period, (viii) cash or
non-cash charges, including legal and advisor fees and other transaction
expenses, incurred in connection with permitted acquisitions or financing
transactions for such period, (ix) the net income (or loss) with respect to
discontinued operations of the Company or any Subsidiaries during such period,
and (x) other non-recurring or unusual expenses of the Company and its
Subsidiaries reducing Consolidated Net Income which do not represent a cash item
in such period or any future period, and minus (b) the following to the extent
reflected in calculating Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits of the Company and its Subsidiaries for such period
and (ii) all non-cash items that are both non-operating and non-recurring
increasing Consolidated Net Income for such period but excluding such items in
respect of which cash was received in a prior period or will be received in a
future period.

“Consolidated Interest Charges” means, for any Measurement Period, the sum,
without duplication, of (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
(b) to the extent not otherwise included in clause (a) above, all interest
expense (income) with respect to discontinued operations and (c) the portion of
rent expense under Capitalized Leases that is treated as interest in accordance
with GAAP, in each case, of or by the Company and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period. For
purposes of the foregoing, interest expense shall be determined after giving any
effect to any net payments made or received by the Company or any Subsidiary
with respect to interest rate Swap Contracts.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, for the most recently completed Measurement Period.

“Consolidated Net Assets” means Consolidated Assets after deduction of
Consolidated Current Liabilities.

“Consolidated Net Funded Indebtedness” means, as of any date of determination,
for the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, plus (b) Attributable Indebtedness in respect of Capitalized
Leases, plus (c) without duplication, all Guarantees

 

9



--------------------------------------------------------------------------------

with respect to outstanding Indebtedness of the types specified in clauses
(a) and (b) above of Persons other than the Company or any Subsidiary minus
(d) the unencumbered and unrestricted cash of the Company and its Subsidiaries
located in the United States in excess of $50,000,000, minus (e) sixty-five
percent (65%) of the unencumbered and unrestricted cash and Cash Equivalents of
the Company and its Subsidiaries located outside of the United States; provided,
that (i) if the Company or any Subsidiary delivers or causes to be delivered an
irrevocable repayment or redemption notice that results in Indebtedness in the
form of debt securities being due and payable in full not later than 30 days
after such repayment or redemption notice has been delivered and deposits cash
with or for the benefit of the trustee or holders of such Indebtedness to fund
such repayment or redemption in full, then such Indebtedness shall be considered
repaid or redeemed (it being understood that if any applicable deposit is
returned and the corresponding Indebtedness is not repaid or redeemed, but
remains outstanding, such Indebtedness shall no longer be considered repaid or
redeemed), and (ii) if the Company or any Subsidiary commences a tender offer to
repurchase Indebtedness (the “Repurchased Indebtedness”) and will be obligated
to repurchase such Indebtedness for payment in full, together with accrued and
unpaid interest thereon, after the satisfaction or waiver of any conditions of
such tender offer, and in connection therewith issues Indebtedness in the form
of debt securities (the “New Indebtedness”) the proceeds of which are to be used
to repurchase the Repurchased Indebtedness within 30 days of issuance of such
New Indebtedness (the “Period”), then to the extent, and solely so long as, the
Company or any Subsidiary either holds the proceeds of such New Indebtedness in
escrow pursuant to customary arrangements, or otherwise sets aside the proceeds
of such New Indebtedness in Dollars to fund such repurchase of Repurchased
Indebtedness, then the amount of such New Indebtedness shall be deemed for the
purpose of this definition to be reduced by the amount of the proceeds thereof
that are so held in escrow or set aside (solely to the extent and for so long as
so held or set aside, and not for the avoidance of doubt to the extent applied
to repurchase the Repurchased Indebtedness or applied for any other purpose
other than the repayment of the New Indebtedness); provided, further, that upon
the end of the Period, the deemed reduction of the New Indebtedness described
above shall no longer apply.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period in accordance with GAAP.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the most recently completed Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

 

10



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to fund any portion of the Committed Loans or participations in Swing
Line Loans required to be funded by it hereunder within two (2) Business Days of
the date required to be funded by it hereunder unless such Lender, acting
reasonably and in good faith, notifies the Administrative Agent that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (specifically identified and
including the particular default, if any) or unless such failure has been cured,
(b) has notified the Company, the Administrative Agent or any other Lender that
it does not intend to comply with its funding obligations unless such Lender
notifies the Administrative Agent that such failure is the result of such
Lender’s determination, acting reasonably and in good faith, that one or more
conditions precedent to funding has not been satisfied (specifically identified
and including the particular default, if any) or has made a public statement to
that effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute unless such failure has been
cured, (d) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (d) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (e)(i) has become or is insolvent or has a parent company that has
become or is insolvent, (ii) has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (iii) has
become the subject of a Bail-In Action. Notwithstanding anything to the contrary
above, a Lender will not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any capital stock in such Lender or its parent
company by any Governmental Authority so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding

 

11



--------------------------------------------------------------------------------

absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the Swing Line Lender and
each other Lender promptly following such determination.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Affiliate” has the meaning specified in Section 11.07(i).

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the target of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division. The term “Disposition” shall
not include (a) any issuance of Equity Interests or (b) any cash payments
otherwise permitted by this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any Requested Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency or Requested Currency, as the case may be.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

12



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.07(b)(iii), (v) and (vii) (subject to such consents,
if any, as may be required under Section 11.07(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Equity Interests shall not include stock options, restricted stock
units, restricted shares or other awards granted under any equity compensation
plan of the Company; provided further that Indebtedness convertible or
exchangeable into Equity Interests shall not be deemed to be Equity Interests
unless and until such Indebtedness is so converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan (other than a Multiemployer Plan) or, to the knowledge of the
Company, a Multiemployer Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan (other than a Multiemployer Plan) or, to the

 

13



--------------------------------------------------------------------------------

knowledge of the Company, a Multiemployer Plan is considered an at-risk plan or
a plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Company or any ERISA
Affiliate (where, for Multiemployer Plans, the occurrence of an imposition is to
the knowledge of the Company); provided that with respect to a Pension Plan or
Multiemployer Plan in which neither the Borrower nor any Subsidiary is a
participating or contributing employer, clauses (a) through (h) shall be to the
knowledge of the Company.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the single currency of the Participating Member States.

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the FRB.

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Rate.

“Eurocurrency Rate” means,

(a) with respect to any Loan:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
LIBOR Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

(ii) with respect to a Loan denominated in any Non-LIBOR Quoted Currency, the
rate per annum as designated by the Company and the Administrative Agent with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to
Section 1.07(a); and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurocurrency Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

14



--------------------------------------------------------------------------------

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on clause (a) of the definition of “Eurocurrency Rate”.
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Committed Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan.

“Event of Default” has the meaning specified in Section 8.01.

“Existing Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.

“Existing Lenders” has the meaning specified in the introductory paragraphs
hereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means, collectively, (a) that certain fee letter dated as of
November 5, 2018 among the Company, Bank of America and Merrill Lynch, Pierce,
Fenner & Smith Incorporated and (b) those certain other fee letters between the
Company and any other Arranger.

“Financial Statements” means the consolidated balance sheet of the Company and
its Subsidiaries for the fiscal year ended December 31, 2017, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Company and its Subsidiaries, including the
notes thereto, as filed with the Company’s Form 10-K filed with the SEC by the
Company on February 28, 2018.

“Finance Subsidiary” means any Subsidiary, whether now existing or hereafter
created or acquired, (a) of which at least ninety percent (90%) of all of the
issued and outstanding voting and beneficial Equity Interests are owned,
directly or indirectly, by the Company; (b) that has no material assets,
operations, revenues or cash flows other than those related to the incurrence,
administration and repayment of Indebtedness; and (c) whose Indebtedness is
guaranteed by the Company.

“Foreign Lender” has the meaning specified in Section 11.15(a)(i).

“Foreign Obligor” has the meaning specified in Section 5.12.

 

15



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States or a state thereof.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans made by the Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, except as otherwise provided in
Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 11.07(g).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

 

16



--------------------------------------------------------------------------------

“Increase Effective Date” has the meaning assigned to such term in
Section 2.15(c).

“Incremental Increases” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.15(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all non-contingent obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capitalized Leases and Off Balance Sheet Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

provided that, shares of Mandatory Convertible Preferred Stock or any documents
or instruments in connection therewith, any refinancings or replacements thereof
and any similar issuances by the Company thereto, shall not constitute
Indebtedness hereunder.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity organized under the laws of a jurisdiction other than the
United States or a state thereof) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capitalized Leases or Off Balance Sheet Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

“Indemnified Liabilities” has the meaning set forth in Section 11.05.

“Indemnitees” has the meaning set forth in Section 11.05.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

17



--------------------------------------------------------------------------------

“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (in the case
of any Eurocurrency Rate Committed Loan) converted to or continued as a
Eurocurrency Rate Loan and ending on the date one week or one, two, three or six
months (or, if agreed by each applicable Lender under the applicable Loan, nine
or twelve months) thereafter (in each case, subject to availability), as
selected by the Company in its Committed Loan Notice or Bid Request, as the case
may be; and (b) as to each Absolute Rate Loan, a period of not less than 14 days
and not more than 180 days as selected by a Borrower in its Bid Request;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date for the
applicable Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, including, without
limitation all Environmental Laws.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Party” means the Administrative Agent and each Lender.

 

18



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“LIBOR” has the meaning specified in the definition of “LIBOR Screen Rate”.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period (“LIBOR”), as published on the
applicable Bloomberg screen page or other applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning assigned to such term in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Conditionality Acquisition” means any Acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent incurrence of Indebtedness, and (c) is not conditioned on the
availability of, or on obtaining, third-party financing.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Bid Loan or a Swing Line Loan.

“Loan Documents” means this Agreement (including the Company Guaranty and
schedules and exhibits hereto), each Designated Borrower Request and Assumption
Agreement, each Note, each Request for Borrowing and the Fee Letters and any
amendments, modifications or supplements hereto or to any other Loan Document or
waivers hereof or to any other Loan Document.

“Loan Parties” means, collectively, the Company and each Designated Borrower.

 

19



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Convertible Preferred Stock” means the Company’s 5.00% Mandatory
Convertible Preferred Stock, Series A, par value $0.01 per share.

“Margin Regulations” means Regulations T, U and X of the FRB.

“Margin Stock” has the meaning specified in the Margin Regulations.

“Material Acquisition” means any Acquisition in which the purchase price, as
determined in accordance with GAAP, exceeds $250,000,000 as of the date of such
Acquisition.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or financial condition of the Company and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party with respect to the
senior credit facility provided hereunder; (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party with respect to the senior credit
facility provided hereunder; or (d) a material adverse effect upon the rights
and remedies of the Administrative Agent or any Lender under any Loan Document.

“Maturity Date” means with respect to the Revolving Credit Facility, the date
that is five (5) years after the Closing Date, subject to extension (in the case
of each Lender consenting thereto) as provided in Section 2.17.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company then ended or then most recently
ended as the case may be.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

20



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the foregoing, the Obligations include the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by any Loan Party under, and in accordance with the terms
and conditions of, any Loan Document.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment) or (c) an agreement for the sale
of receivables or like assets creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, could be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (i) with respect to Revolving Credit Loans and Bid
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Revolving Credit Loans or Bid Loans occurring on such
date; and (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

“Participant” has the meaning specified in Section 11.07(d).

 

21



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrowers and any ERISA Affiliate or with respect to which the Borrowers
or any ERISA Affiliate has any liability and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Priority Amount” on any date of determination means an amount equal
to 15% of the Consolidated Net Assets of the Company and its Subsidiaries as of
the then most recently completed fiscal quarter of the Company prior to such
date.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to the Pension Funding Rules, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” and “Pro Forma Effect” means, for purposes of calculating the
financial covenants set forth in Section 7.04 and for any transaction or
proposed transaction deemed to have occurred on and as of the first day of a
Measurement Period pursuant to Section 1.03(d), the following pro forma
adjustments, in each case arising out of events which are directly attributable
to such transaction or proposed transaction, are factually supportable and
expected to have a continuing impact, including cost savings resulting from
headcount reductions, facility closings or similar restructurings, as certified
by a Responsible Officer of the Company:

 

  (a)

in the case of any such transaction or proposed transaction that is a
Disposition, all income statement items (whether positive or negative)
attributable to the brand, business unit, line of business, division or facility
or the Person subject to such Disposition shall be excluded from the results of
the Company and its Subsidiaries for such Measurement Period;

 

  (b)

in the case of any such transaction or proposed transaction that is an
Investment (including any acquisition, whether by merger, consolidation or
otherwise), income statement items (whether positive or negative) attributable
to the brand, business unit, line of business, division or facility or the
Person subject to such Investment shall be included in the results of the
Company and its Subsidiaries for such Measurement Period;

 

22



--------------------------------------------------------------------------------

  (c)

in the case of any retirement of Indebtedness or any Indebtedness that was or is
to be repaid or refinanced in connection with such transaction or proposed
transaction, interest accrued on such Indebtedness during such Measurement
Period shall be excluded from the results of the Company and its Subsidiaries
for such Measurement Period (and to the extent not already excluded pursuant to
any other clause of this definition or pursuant to Section 1.03(d), the
principal amount of such Indebtedness shall also be excluded); and

 

  (d)

in the case of the incurrence or assumption of any Indebtedness in connection
with such transaction (other than any such Indebtedness to be repaid or
refinanced in accordance with clause (c) above) or proposed transaction,
interest shall be deemed to have accrued on such Indebtedness during such
Measurement Period (in the case of interest that accrues at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Company and its Subsidiaries for such Measurement
Period.

“Pro Rata Share” means, with respect to each Revolving Credit Lender at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Revolving Credit Lender at such time and the denominator of which is the
amount of the aggregate Revolving Credit Commitments at such time, subject to
adjustment as provided in Section 2.16; provided that if the Revolving Credit
Commitment of each Revolving Credit Lender to make Revolving Credit Loans has
been terminated pursuant to Section 8.02, or if the aggregate Revolving Credit
Commitments have expired, then the Pro Rata Share of each Revolving Credit
Lender with respect to the Revolving Credit Facility shall be determined based
on the Pro Rata Share of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender with respect to
the Revolving Credit Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. The Pro Rata Share of each Lender shall
be adjusted on each Increase Effective Date as provided in Section 2.15(f).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning set forth in Section 11.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Borrowing” means (a) with respect to a Borrowing, conversion or
continuation of Revolving Credit Loans, a Committed Loan Notice; (b) with
respect to a Bid Loan, a Bid Request; and (c) with respect to a Swing Line Loan,
a Swing Line Loan Notice.

 

23



--------------------------------------------------------------------------------

“Requested Currency” means any currency other than Dollars or an Alternative
Currency.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in Swing Line Loans
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the amount of
any participation in any Swing Line Loan that such Defaulting Lender has failed
to fund that has not been reallocated to and funded by another Revolving Credit
Lender shall be deemed to be held by the Revolving Credit Lender that is the
Swing Line Lender in making such determination.

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, chief accounting officer,
corporate controller, general counsel or any executive vice president of the
Company, (b) solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of the
Company and, (c) solely for purposes of notices given pursuant to Article II,
any other officer of the Company so designated by any of the foregoing officers
in a notice to the Administrative Agent or any other officer or employee of the
Company designated in or pursuant to an agreement between the Company and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Company shall be conclusively presumed to have been
authorized by all necessary corporate action on the part of the Company and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Company.

“Restatement” has the meaning specified in the introductory paragraphs hereto.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

“Revaluation Date” means with respect to any Loan, each of the following:
(a) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency or a Requested Currency, (b) each date of a continuation of
a Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02; and (c) such additional prospective dates as (i) the
Administrative Agent shall determine for the purposes of determining the
Alternative Currency Equivalent or Dollar Equivalent amounts of Borrowings and
Outstanding Amounts as contemplated hereunder or (ii) the Required Lenders shall
require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01 and (b) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

24



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. As of the
Closing Date, the Revolving Credit Facility is $2,000,000,000.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency and (c) with respect to disbursements and
payments in connection with a Bid Loan made by a Bid Loan Lender in any
Requested Currency, same day or other funds as may be determined by such Bid
Loan Lender to be customary in the place of disbursement or payment for the
settlement of international banking transactions in such Requested Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”),
the Australian Government Department of Foreign Affairs and Trade, the
Government of Canada or The Hong Kong Monetary Authority.

“Scheduled Unavailability Date” has the meaning assigned to such term in
Section 3.03(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Significant Subsidiary” means, each Subsidiary of the Company which as of the
most recently ended fiscal year of the Company contributed or was accountable
for at least 5% of the revenues of the Company and its Subsidiaries determined
on a consolidated basis for such year.

“SPC” has the meaning specified in Section 11.07(g).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Transaction” means (a) any Investment or series of related
Investments in Equity Interests or assets constituting a brand, business unit,
line of business, division or facility of a Person or Persons, made by the
Company or any of its Subsidiaries, and (b) any Disposition or series of related
Dispositions of Equity Interests or assets constituting a brand, business unit,
line of business, division or facility of a Person or Persons made by the
Company or any of its Subsidiaries.

 

25



--------------------------------------------------------------------------------

“Spot Rate” for a currency means (a) the rate determined by the Administrative
Agent to be the rate published by Reuters (or such other commercially available
source providing such rates as may be designated by the Person acting in such
capacity) as the spot rate for the purchase of such currency with another
currency at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; and (b) if the rate
referenced in the preceding clause (a) is not available at such time for any
reason, then such rate shall be the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

26



--------------------------------------------------------------------------------

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01 hereof or (ii) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swing Line
Commitment after the Closing Date, the amount set forth for such Lender as its
Swing Line Commitment in the Register maintained by the Administrative Agent
pursuant to Section 11.07(c).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, and any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit A-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Threshold Amount” means $80,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the Total Revolving
Exposure of such Lender at such time and the Outstanding Amount of any Bid Loans
of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and Swing Line Loans.

“Total Revolving Exposure” means, as to any Revolving Credit Lender at any time,
the unused Revolving Credit Commitments and Revolving Credit Exposure of such
Lender at such time.

 

27



--------------------------------------------------------------------------------

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or Eurocurrency Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) All references to any Person shall also refer to the successors and assigns
of such Person permitted hereunder.

 

28



--------------------------------------------------------------------------------

(f) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP
in a manner consistent with that used in preparing the Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, (i) for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded and
(ii) solely with respect to fiscal periods of the Company commencing on or after
January 1, 2018, the impact of FASB ASC 606 on revenue recognition shall be
given effect.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) For purposes of calculations made pursuant to the terms of this Agreement,
GAAP will be deemed to treat operating leases and capital leases each in a
manner consistent with its current treatment under GAAP as in effect on
December 31, 2017, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.

(d) Pro Forma Determinations. Notwithstanding anything in this Agreement to the
contrary:

(i) all calculations of the financial covenants in Section 7.04 shall be made on
a Pro Forma Basis with respect to any Specified Transaction occurring during the
applicable Measurement Period;

(ii) if on any date of determination pro forma compliance with the requirements
of this Agreement is a condition precedent to the consummation of a proposed
transaction pursuant to any provision of this Agreement, then for that purpose
such compliance shall be determined on a Pro Forma Basis giving effect to
(A) such proposed transaction and (B) without duplication, any Specified
Transaction that has been consummated during the Measurement Period then most
recently ended for which financial statements have been delivered pursuant to
Section 6.01 or during the period following such Measurement Period and prior to
such date, in each case, as of the first day of such Measurement Period; and

 

29



--------------------------------------------------------------------------------

(iii) for each Specified Transaction that is consummated during any Measurement
Period, compliance with the requirements of this Agreement shall be determined
on a Pro Forma Basis giving effect to such Specified Transaction as of the first
day of such Measurement Period.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with 0.5 of a unit being rounded upward).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Exchange Rates; Currency Equivalents. (a) The Administrative Agent shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Borrowings and Outstanding Amounts denominated in
Alternative Currencies and Requested Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent.

(b) Wherever in this Agreement in connection with a Borrowing, or conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency or a
Requested Currency, such amount shall be the relevant Alternative Currency
equivalent or Requested Currency equivalent, as the case may be, of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.

1.07 Additional Alternative Currencies. (a) The Company may from time to time
request that Eurocurrency Rate Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available to the Lenders and freely transferable and convertible into
Dollars. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders.

 

30



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Borrowing (or such
other time or date as may be agreed by the Administrative Agent). In the case of
any such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof. Each Revolving
Credit Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans in such requested currency.

(c) Any failure by a Revolving Credit Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Revolving Credit Lender to permit Eurocurrency Rate Loans to be
made in such Requested Currency. If the Administrative Agent and all the
Revolving Credit Lenders consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Revolving Credit Borrowings of
Eurocurrency Rate Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.07, the
Administrative Agent shall promptly so notify the Company.

1.08 Change of Currency. (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Credit Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Revolving Credit Borrowing,
at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.09 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

31



--------------------------------------------------------------------------------

1.10 Limited Conditionality Acquisitions. In the event that the Company notifies
the Administrative Agent in writing that any proposed Acquisition is a Limited
Conditionality Acquisition and that the Company wishes to test the conditions to
such Acquisition and the availability of Indebtedness that is to be used to
finance such Acquisition in accordance with this Section, then the following
provisions shall apply:

(a) any condition to such Acquisition or such Indebtedness that requires that no
Default or Event of Default shall have occurred and be continuing at the time of
such Acquisition or the incurrence of such Indebtedness, shall, if agreed to by
the lenders providing such Indebtedness, be satisfied if (i) no Default or Event
of Default shall have occurred and be continuing at the time of the execution of
the definitive purchase agreement, merger agreement or other acquisition
agreement governing such Acquisition and (ii) no Event of Default under any of
Sections 8.01(a), (b), (f) or (g) shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith (including such additional Indebtedness);

(b) any condition to such Acquisition and/or such Indebtedness that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct at the time of such Acquisition or the incurrence of
such Indebtedness may, if agreed to by the lenders providing such Indebtedness,
be limited by customary “SunGard” or other customary applicable “certain funds”
conditionality provisions, so long as all such representations and warranties in
this Agreement and the other Loan Documents are true and correct at the time of
the execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition;

(c) any financial ratio test or condition, may upon the written election of the
Company delivered to the Administrative Agent prior to the execution of the
definitive agreement for such Acquisition, be tested either (i) upon the
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition or (ii) upon the consummation of the Limited
Conditionality Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Conditionality Acquisition and
related incurrence of Indebtedness, on a Pro Forma Basis; provided that the
failure to deliver a notice under this Section 1.10(c) prior to the date of
execution of the definitive agreement for such Limited Conditionality
Acquisition shall be deemed an election to test the applicable financial ratio
under subclause (ii) of this Section 1.10(c); and

(d) if the Company has made an election with respect to any Limited
Conditionality Acquisition to test a financial ratio test or condition at the
time specified in clause (c)(i) of this Section, then in connection with any
subsequent calculation of any ratio (other than the financial covenants tested
pursuant to Section 7.04) or basket on or following the relevant date of
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition and prior to the earlier of (i) the date on which
such Limited Conditionality Acquisition is consummated or (ii) the date that the
definitive agreement for such Limited Conditionality Acquisition is terminated
or expires without consummation of such Limited Conditionality Acquisition, any
such ratio (other than the financial covenants tested pursuant to Section 7.04)
or basket shall be required to be satisfied (x) on a Pro Forma Basis assuming
such Limited Conditionality Acquisition and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have been
consummated and (y) assuming such Limited Conditionality Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have not been consummated.

 

32



--------------------------------------------------------------------------------

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested. Notwithstanding anything to the contrary herein,
in no event shall there be more than two Limited Conditionality Acquisitions at
any time outstanding.

1.11 Amendment and Restatement. In order to facilitate the Restatement and
otherwise to effectuate the desires of the Borrowers, the Administrative Agent
and the Lenders:

(a) Simultaneously with the Closing Date, the parties hereby agree that the
Commitments shall be as set forth in Schedule 2.01 and the portion of Loans and
other Outstanding Amounts outstanding under the Existing Credit Agreement shall
be reallocated in accordance with such Commitments and the requisite assignments
shall be deemed to be made in such amounts by and between the Lenders (including
the Existing Lenders, if applicable) and from each Lender to each other Lender,
with the same force and effect as if such assignments were evidenced by
applicable assignment agreements required pursuant to Section 11.07 of the
Existing Credit Agreement. Notwithstanding anything to the contrary in
Section 11.07 of the Existing Credit Agreement or Section 11.07 of this
Agreement, no other consents, documents, or instruments, including any
assignment agreements, shall be executed in connection with these assignments
(all of which requirements are hereby waived), and such assignments shall be
deemed to be made with all applicable representations, warranties and covenants
as if evidenced by an assignment agreement. On the Closing Date, the Lenders
shall make full cash settlement with each other either directly or through the
Administrative Agent, as the Administrative Agent may direct or approve, with
respect to all assignments, reallocations and other changes in Commitments (as
such term is defined in the Existing Credit Agreement) such that after giving
effect to such settlements each Lender’s Applicable Percentage shall be as set
forth on Schedule 2.01.

(b) The Borrowers, the Administrative Agent, and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.

(c) Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.11, and in any related “Loan
Documents” (as such term is defined in the Existing Credit Agreement and
referred to herein, individually or collectively, as the “Prior Loan
Documents”), (i) all of the indebtedness, liabilities and obligations owing by
the Borrowers under the Existing Credit Agreement and other Prior Loan Documents
shall continue as Obligations hereunder and all indebtedness, liabilities and
obligations of any Person other than the Borrowers or Danaher Corporation under
the Existing Credit Agreement and other Prior Loan Documents shall continue as
obligations of such Person hereunder, and (ii) each of this Agreement and the
Notes and any other Loan Document (as defined herein) that is amended and
restated in connection with this Agreement is given as a substitution of, and
not as a payment of, the indebtedness, liabilities and obligations of the
Borrower under the Existing Credit Agreement or any Prior Loan Document and
neither the execution and delivery of such documents nor the consummation of any
other transaction contemplated hereunder is intended to constitute a novation of
the Existing Credit Agreement or of any of the other Prior Loan Documents or

 

33



--------------------------------------------------------------------------------

any obligations thereunder. Upon the effectiveness of this Agreement, all Loans
owing by the Borrowers and outstanding under the Existing Credit Agreement shall
continue as Loans hereunder and shall constitute advances hereunder. Base Rate
Loans under the Existing Credit Agreement shall accrue interest at the Base Rate
hereunder and the parties hereto agree that the Interest Periods for all
Eurocurrency Rate Loans outstanding under the Existing Credit Agreement on the
Closing Date shall remain in effect without renewal, interruption or extension
as Eurocurrency Rate Loans under this Agreement and accrue interest at the
Eurocurrency Rate hereunder; provided, that on and after the Closing Date, the
Applicable Rate applicable to any Loan shall be as set forth in the definition
of “Applicable Rate” in Section 1.01, without regard to any margin applicable
thereto under the Existing Credit Agreement prior to the Closing Date.

1.12 Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto.

ARTICLE II

THE COMMITMENTS AND BORROWING

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Revolving Credit Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Company or a Designated Borrower in Dollars or
in one or more Alternative Currencies from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (ii) the aggregate Revolving Credit Exposure shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment and (iii) the aggregate
Outstanding Amount of all Revolving Credit Loans and Bid Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Committed Loan Notice, provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such notice must be received by the Administrative
Agent not later than 12:00 noon (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Committed Loans. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of

 

34



--------------------------------------------------------------------------------

$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice shall specify (i) whether the Company is requesting a Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Revolving Credit Loans are to be converted, (v) if applicable,
the duration of the Interest Period with respect thereto, (vi) the currency of
the Committed Loans to be borrowed, and (vii) if applicable, the Designated
Borrower; provided, however, that if as of the date of any Committed Loan Notice
requesting a Revolving Credit Borrowing, there are Swing Line Loans outstanding,
the Company shall be deemed to have requested that a portion of the requested
Revolving Credit Loans in a principal amount equal to the outstanding principal
amount of such Swing Line Loans be denominated in Dollars. If the Company fails
to specify a currency in a Committed Loan Notice requesting a Revolving Credit
Borrowing, then the applicable Revolving Credit Loans so requested shall be made
in Dollars. If the Company fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans; provided, however, that in the
case of a failure to timely request a continuation of Revolving Credit Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Committed Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection. In the case of a Revolving
Credit Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 2:00 p.m., in the case
of any Committed Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Committed Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02, the Administrative Agent shall make all funds so
received available to the Company or such other applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Company there are Swing
Line Loans outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any Swing Line Loans, and second, to the
Borrowers as provided above.

 

35



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurocurrency Rate Committed Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Committed Loan. During the existence of a Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Committed
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Lenders; provided, however, that without the consent of the
Required Lenders any Eurocurrency Rate Committed Loans denominated in an
Alternative Currency may be continued only for a one month Interest Period at
any time that a Default has occurred and is continuing and no Event of Default
has occurred and is continuing. At any time that an Event of Default has
occurred and is continuing, the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Committed Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Committed Loans upon determination of such interest rate. The determination of
the Eurocurrency Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
Interest Periods in effect with respect to the Revolving Credit Facility.

(f) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Committed Loans comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Committed Loans shall, on
the last day of the then existing Interest Period therefor, (A) if such
Eurocurrency Rate Committed Loans are denominated in Dollars, automatically be
converted into Base Rate Committed Loans, and (B) if such Eurocurrency Rate
Committed Loans are denominated in any Alternative Currency, be repaid by the
Borrowers.

(g) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or any portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent and such Lender.

2.03 Bid Loans.

(a) General. Subject to the terms and conditions set forth herein, each Lender
agrees that the Company may from time to time request the Lenders to submit
offers to make loans (each such loan, a “Bid Loan”) to the Company or a
Designated Borrower in Dollars, in one or more Alternative Currencies or in one
or more Requested Currencies prior to the Maturity Date pursuant to this
Section 2.03; provided, however, that after giving effect to any Bid Borrowing,
(i) the Total Outstandings

 

36



--------------------------------------------------------------------------------

shall not exceed the Aggregate Commitments, (ii) the aggregate Outstanding
Amount of all Bid Loans shall not exceed the Bid Loan Sublimit, (iii) the
aggregate Outstanding Amount of all Bid Loans denominated in a Requested
Currency shall not exceed the Bid Loan Requested Currency Sublimit, and (iv) the
aggregate Outstanding Amount of Loans denominated in an Alternative Currency
shall not exceed the Alternative Currency Sublimit. There shall not be more than
five different Interest Periods in effect with respect to Bid Loans at any time.

(b) Requesting Competitive Bids. The Company may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) five Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurocurrency Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested, (iii) the Type of Bid Loans requested,
(iv) the currency of the requested Bid Loans, (v) if applicable, the Designated
Borrower requesting such Bid Loans, (vi) the account of the Company or the
applicable Designated Borrower to which such Bid Loan should be funded, and
(vii) the duration of the Interest Period with respect thereto, and shall be
signed by a Responsible Officer of the Company and, if applicable, the
Designated Borrower requesting such Bid Loans. Each Bid Borrowing that is to
consist of Absolute Rate Loans may only be denominated in Dollars. No Bid
Request shall contain a request for (i) more than one Type of Bid Loan or
(ii) Bid Loans having more than three different Interest Periods. Unless the
Administrative Agent otherwise agrees in its sole and absolute discretion, the
Company may not submit a Bid Request if it has submitted another Bid Request
within the prior five Business Days.

(c) Submitting Competitive Bids.

(i) The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Company and the contents of such Bid Request.

(ii) Each Lender may (but shall have no obligation to) submit a Competitive Bid
containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 10:30 a.m. (A) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, and (B) four Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurocurrency Margin
Bid Loans; provided, however, that any Competitive Bid submitted by Bank of
America in its capacity as a Lender in response to any Bid Request must be
submitted to the Administrative Agent not later than 10:15 a.m. on the date on
which Competitive Bids are required to be delivered by the other Lenders in
response to such Bid Request. Each Competitive Bid shall specify (1) the
proposed date of the Bid Borrowing; (2) the principal amount of each Bid Loan
for which such Competitive Bid is being made, which principal amount (x) may be
equal to, greater than or less than the Commitment of the bidding Lender, and
(y) may not exceed the principal amount of Bid Loans for which Competitive Bids
were requested; (3) if the proposed Bid Borrowing is to consist of Absolute Rate
Bid Loans, the Absolute Rate offered for each such Bid Loan and the Interest
Period applicable thereto; (4) if the proposed Bid Borrowing is to consist of
Eurocurrency Margin Bid Loans, the Eurocurrency Bid Margin with respect to each
such Eurocurrency Margin Bid Loan and the Interest Period applicable thereto;
(5) the identity of the bidding Lender; (6) the account of such Lender to which
payments of principal and interest in respect of such Bid Loan are to be paid;
and (7) if applicable, the Applicable Time for borrowing and payment of such Bid
Loan.

 

37



--------------------------------------------------------------------------------

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.

(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and clause
(iii) above, each Competitive Bid shall be irrevocable.

(d) Notice to Company of Competitive Bids. Not later than 11:00 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) four Business Days prior to the requested date of any Bid Borrowing that
is to consist of Eurocurrency Margin Bid Loans, the Administrative Agent shall
notify the Company of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.03(c) and of the terms of the
offers contained in each such Competitive Bid.

(e) Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) four Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Company shall notify
the Administrative Agent of its acceptance or rejection of the offers notified
to it pursuant to Section 2.03(d) on behalf of itself or any applicable
Designated Borrower. The Company shall be under no obligation to accept any
Competitive Bid and may choose to reject all Competitive Bids. In the case of
acceptance, such notice shall be in writing and shall specify the aggregate
principal amount of Competitive Bids for each Interest Period that is accepted.
The Company may accept any Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

(ii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and

(iii) the Company may not accept any offer that is described in
Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

 

38



--------------------------------------------------------------------------------

(f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin, as the
case may be, for the same Interest Period, and the result of accepting all of
such Competitive Bids in whole (together with any other Competitive Bids at
lower Absolute Rates or Eurocurrency Bid Margins, as the case may be, accepted
for such Interest Period in conformity with the requirements of
Section 2.03(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable Bid Borrowing to exceed the amount specified therefor
in the related Bid Request, then, unless otherwise agreed by the Company, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period.

(g) Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Company by the applicable time specified in Section 2.03(e)
shall be deemed rejected.

(h) Notice of Eurocurrency Rate. If any Bid Borrowing is to consist of
Eurocurrency Margin Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Company and the Lenders that will be
participating in such Bid Borrowing of such Eurocurrency Rate.

(i) Funding of Bid Loans. Each Lender that has received (A) notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Company and (B) notice from the Administrative Agent that the conditions
set forth in Section 4.02 have been satisfied, shall make the amount of its Bid
Loan(s) available directly to the applicable Borrower in immediately available
funds at such account as set forth in the related Bid Request not later than
1:00 p.m., in the case of Bid Loans denominated in Dollars, or the Applicable
Time, in the case of Bid Loans denominated in an Alternative Currency or a
Requested Currency, on the date of the requested Bid Borrowing.

(j) Payment of Bid Loans. Each Borrower which has received a Bid Loan from a
Lender shall make all payments of principal and interest in respect of such Bid
Loan directly to such Lender as provided in Section 2.12(a)(v).

(k) Notice of Range of Bids. After each Competitive Bid auction pursuant to this
Section 2.03, the Administrative Agent shall notify each Lender that submitted a
Competitive Bid in such auction of the ranges of bids submitted (without the
bidder’s name) and accepted for each Bid Loan and the aggregate amount of each
Bid Borrowing.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender shall make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Company from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share with respect to the
Revolving Credit Facility of the Outstanding Amount of Revolving Credit Loans of
the Lender acting as the Swing Line Lender, may exceed the amount of such
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Revolving Credit Commitment, and provided, further, that the Company shall not
use the

 

39



--------------------------------------------------------------------------------

proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Pro Rata Share of the Revolving Credit Facility times
the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made only upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender may, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of the Swing Line Loan available to the Company at its
office by (1) crediting the account of the Company on the books of the Swing
Line Lender in Same Day Funds or (2) wire transfer of such funds in accordance
with instructions provided to (and reasonably acceptable to) the Swing Line
Lender by the Company.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share of
the Revolving Credit Facility of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share with respect to the Revolving
Credit Facility of the amount specified in such Committed Loan Notice available
to the Administrative Agent in Same Day Funds for the account of the Swing Line
Lender at the Administrative Agent’s Office

 

40



--------------------------------------------------------------------------------

for Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share with respect to the Revolving
Credit Facility of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

 

41



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share with respect to the Revolving Credit Facility thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the applicable Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Committed Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Pro Rata Share with respect to the Revolving Credit Facility of
any Swing Line Loan, interest in respect of such Pro Rata Share shall be solely
for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. (a) Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (i) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Committed Loans denominated in Dollars, (B) four Business Days
(or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurocurrency Rate Committed Loans
denominated in Dollars shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iv) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding; and (v) any such
notice may be conditioned upon the effectiveness of other Indebtedness or the
occurrence of one or more other transactions or events. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Committed
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment (based on such Lender’s Pro Rata
Share in respect of the relevant Facility). If such notice is given by the
Company, the applicable Borrower shall irrevocably make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.16,
each prepayment of Revolving Credit Loans shall be applied to the Revolving
Credit Loans of the Lenders in accordance with their respective Pro Rata Shares.

 

42



--------------------------------------------------------------------------------

(b) No Bid Loan may be prepaid without the prior consent of the applicable Bid
Loan Lender.

(c) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(d) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrowers shall immediately
prepay Revolving Credit Loans or Swing Line Loans in an aggregate amount equal
to such excess.

(e) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrowers shall prepay Revolving Credit Loans in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

2.06 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility or the Swing
Line Sublimit, or from time to time permanently reduce the Revolving Credit
Facility or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility; (iv) if, after giving effect to any
reduction of the Revolving Credit Facility, the Swing Line Sublimit, the Bid
Loan Sublimit or the Bid Loan Requested Currency Sublimit exceeds the amount of
the Revolving Credit Facility, the Swing Line Sublimit, the Bid Loan Sublimit or
the Bid Loan Requested Currency Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess; and (v) any such notice may
be conditioned upon the effectiveness of other Indebtedness or the occurrence of
one or more other transactions or events. The Administrative Agent will promptly
notify the Revolving Credit Lenders of any such notice of termination or
reduction of the Revolving Credit Facility. Any reduction of the Revolving
Credit Facility shall be applied to the Revolving Credit Commitment of each
Lender according to its Pro Rata Share of the Revolving Credit Facility. All
facility and utilization fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.

 

43



--------------------------------------------------------------------------------

2.07 Repayment of Loans. (a) Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date applicable to the Revolving Credit Facility the
aggregate principal amount of Revolving Credit Loans made to such Borrower
outstanding on such date.

(b) Each Borrower shall repay each Bid Loan made to such Borrower on the last
day of the Interest Period in respect thereof.

(c) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date. Swing Line Loans outstanding on the date of a Revolving Credit Borrowing
shall also be repaid with the proceeds of such borrowing as provided in
Section 2.02(b).

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; (iii) each Bid Loan shall bear
interest on the outstanding principal amount thereof for the Interest Period
therefor at a rate per annum equal to the Eurocurrency Rate for such Interest
Period plus (or minus) the Eurocurrency Bid Margin, or at the Absolute Rate for
such Interest Period, as the case may be; and (iv) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) If any amount payable by any Borrower under any Loan Document is not paid
when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such overdue amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Furthermore, upon the request of the Required Lenders, while any other Event of
Default exists, each Borrower shall pay interest on the principal amount of all
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. On each Interest Payment Date for a Base Rate Loan, interest accrued on
such Loan to but excluding such Interest Payment Date shall be due and payable.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share of
the Revolving Credit Facility (subject to Section 2.16 with respect to any
Defaulting Lender), a facility fee in Dollars equal to the Applicable Rate times
the actual daily amount of the Revolving Credit Facility (or, if the Revolving
Credit Facility has terminated, on the Outstanding Amount of all Revolving
Credit Loans and Swing Line Loans),

 

44



--------------------------------------------------------------------------------

regardless of usage. The facility fee shall accrue at all times during the
Availability Period (and thereafter so long as any Revolving Credit Loans or
Swing Line Loans remain outstanding), including at any time during which one or
more of the conditions in Article IV is not met. The facility fee shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date for the Revolving Credit Facility (and,
if applicable, thereafter on demand). On each such payment date all facility
fees which have accrued to but excluding any such payment date shall be due and
payable. The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever;
provided, however, that such fees in respect of each Bid Request shall be fully
earned and accrue upon the delivery of such Bid Request by the Company pursuant
to Section 2.03(b).

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), or, in the case of interest in respect of
Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.

2.11 Evidence of Debt. (a) The Borrowings made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

 

45



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.12 Payments Generally. (a) (i) All payments to be made by the Borrowers shall
be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff. (ii) Except as otherwise expressly
provided herein and except with respect to principal of and interest on Bid
Loans and any Revolving Credit Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. (iii) Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Revolving Credit Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. (iv) All payments received by the Administrative
Agent (A) after 2:00 p.m., in the case of payments in Dollars, or (B) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. (v) All payments by each Borrower hereunder with respect to principal
and interest on any Bid Loans made by a Lender shall be made directly to such
Lender at the account of such Lender specified in such Lender’s Competitive Bid
in Same Day Funds not later than 2:00 p.m., in the case of payments in Dollars,
or the Applicable Time specified by such Lender in its Competitive Bid, in the
case of payments in an Alternative Currency or a Requested Currency, on the
dates specified herein. All payments received by any such Lender (A) after 2:00
pm, in the case of payments in Dollars, or (B) after the Applicable Time
specified by such Lender, in the case of payments in an Alternative Currency or
a Requested Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Each such Lender which receives any such payment in respect of principal
or interest on any Bid Loan shall promptly provide a written receipt thereof to
both the Company and the Administrative Agent.

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the time any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:

 

46



--------------------------------------------------------------------------------

(i) if any Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to a Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Committed Loan or Bid Loan, as the case may be,
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the applicable Borrower, and such Borrower
shall pay such amount to the Administrative Agent, together with interest
thereon for the Compensation Period at a rate per annum equal to the rate of
interest applicable to the applicable Borrowing. Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or any Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (c) shall be conclusive, absent manifest
error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender to any Borrower as provided in the foregoing
provisions of this Article II, and such funds are not made available to such
Borrower by the Administrative Agent because the conditions to the applicable
Borrowing set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Revolving Credit Loans and
to fund participations in Swing Line Loans are several and not joint. The
failure of any Lender to make any Committed Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
purchase its participation.

 

47



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Committed Loans made by it, or the
participations in Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Committed
Loans made by them and/or such subparticipations in the participations in Swing
Line Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Committed Loans
or such participations, as the case may be, pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 11.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, without interest thereon. Each Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 11.09) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. The provisions of this Section
shall not be construed to apply to (x) any payment made by or on behalf of the
Borrowers pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or Swing
Line Loans to any assignee or participant, other than an assignment to the
Company or any Affiliate thereof (as to which the provisions of this Section
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Designated Borrowers. (a) The Company may at any time, upon not less than
15 Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Subsidiary of the Company (an “Applicant Borrower”)
as a Designated Borrower to receive Revolving Credit Loans hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Revolving Credit Lender) a duly executed notice and
agreement in substantially the form of Exhibit F (a “Designated Borrower Request
and Assumption Agreement”). The Administrative Agent shall provide each
Revolving Credit Lender with a copy of each Designated Borrower Request and
Assumption Agreement promptly upon

 

48



--------------------------------------------------------------------------------

receipt thereof. The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein the Administrative Agent shall have received (i) such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent in its sole
reasonable discretion (including, without, limitation, (A) documentation and
information to evaluate any withholding tax or regulatory matters under
applicable Laws as may arise in respect of any Loans made to such Applicant
Borrower and the manner in which Eurocurrency Rate Revolving Credit Loans may be
made available to such Applicant Borrower and (B) such other reasonable
documentation and information required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Act, to the extent reasonably requested by any
Revolving Credit Lender through the Administrative Agent) and (ii) Notes signed
by such Applicant Borrower to the extent any Revolving Credit Lender so
requires. Promptly following receipt of all such requested documents and
information from an Applicant Borrower, the Administrative Agent shall send a
notice in substantially the form of Exhibit G (a “Designated Borrower Notice”)
to the Company and the Revolving Credit Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof. Upon the effective date specified in a Designated Borrower
Notice, the Designated Borrower designated therein may request Revolving Credit
Loans hereunder and request Bid Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Committed Loan Notice may be submitted by or on behalf of such Designated
Borrower until the Business Day following such effective date. If an Applicant
Borrower is unable to provide the documentation or other information requested
by the Administrative Agent as a condition to such Applicant Borrower being
entitled to request Revolving Credit Loans hereunder, then subject to the
satisfaction of the other conditions set forth in this Section 2.14(a) with
respect to such Applicant Borrower in the sole reasonable discretion of the
Administrative Agent, with the consent of the Administrative Agent (but without
any consent of any Lenders), any such Applicant Borrower shall nonetheless be
entitled to request Bid Loans as a Borrower hereunder, but notwithstanding
anything contrary contained in this Agreement such Applicant Borrower shall not
be entitled to receive any Revolving Credit Loans and shall not be a Borrower
with respect to Revolving Credit Loans (and the Designated Borrower Notice for
such Applicant Borrower shall so indicate).

(b) The Obligations of each Designated Borrower which is a Foreign Subsidiary
shall be several in nature, and each such Foreign Subsidiary shall be liable
solely for the Obligations directly incurred by it as a Designated Borrower
hereunder. The Obligations of each Designated Borrower shall be guaranteed by
the Company pursuant to the Company Guaranty.

(c) Each Subsidiary of the Company that becomes a “Designated Borrower” pursuant
to this Section 2.14 hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Revolving
Credit Loans made by the Revolving Credit Lenders, to any such Designated
Borrower hereunder. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.

 

49



--------------------------------------------------------------------------------

(d) Any Revolving Credit Lender may, with notice to the Administrative Agent and
the Company pursuant to Section 11.07(i), fulfill its Commitment hereunder in
respect of any Revolving Credit Loans requested to be made by such Lender to a
Designated Borrower not organized under the laws of the United States or any
State thereof (each a “Foreign Designated Borrower”), by causing an Affiliate of
such Lender to act for such Lender to make such Revolving Credit Loans to such
Designated Borrower in the place and stead of such Lender as provided in
Section 11.07(i). Each Foreign Designated Borrower may only request Revolving
Credit Loans which are Eurocurrency Rate Revolving Credit Loans.

(e) If any Revolving Credit Lender determines that it would be unlawful under
applicable Law, or that any Governmental Authority has asserted that it is
unlawful for such Revolving Lender to make, maintain or fund Revolving Credit
Loans to an Applicant Borrower, then such Lender may deliver written notice of
such determination not later than 10 Business Days following receipt by such
Lender of the applicable Designated Borrower Request and Assumption Agreement
for such Applicant Borrower pursuant to Section 2.14(a), which notice shall
describe in reasonable detail the Law or assertion of a Governmental Authority
giving rise to such impediment. The Company shall have the right to replace any
Revolving Credit Lender delivering such a notice as provided in Section 11.16.
Following delivery of such notice by a Revolving Credit Lender with respect to
an Applicant Borrower the Administrative Agent shall not deliver a Designated
Borrower Notice confirming such Applicant Borrower as a Designated Borrower
which is permitted to request Committed Loans hereunder unless and until such
Lender has been replaced pursuant to Section 11.16. Notwithstanding any such
notice, this Section 2.14(e) shall not limit the Administrative Agent’s
authority to deliver a Designated Borrower Notice confirming an Applicant
Borrower as a Designated Borrower which is permitted to request Bid Loans
hereunder.

(f) The Company may from time to time, upon not less than 5 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Revolving Credit Loans payable by such Designated Borrower, or other amounts
payable by such Designated Borrower on account of any Revolving Credit Loans
made to it, as of the effective date of such termination; provided that any such
termination shall not release such Designated Borrower from any obligations that
arose prior to such termination. The Administrative Agent will promptly notify
the Company and the Revolving Credit Lenders of any such termination of a
Designated Borrower.

2.15 Increase in Commitments. (a) Request for Increase. The Company may, from
time to time, request by notice to the Administrative Agent (x) one or more
increases in the Revolving Credit Facility (each, a “Revolving Credit Increase”)
or (y) one or more term loan tranches to be made available to the Company (each,
an “Incremental Term Loan”; each Incremental Term Loan and each Revolving Credit
Increase, collectively, referred to as the “Incremental Increases”); provided
that (i) the principal amount for all such Incremental Increases in the
aggregate since the Closing Date (including the then requested Incremental
Increase) shall not exceed $1,000,000,000; (ii) any such request for an
Incremental Increase shall be in a minimum amount of $50,000,000 (or a lesser
amount in the event such amount

 

50



--------------------------------------------------------------------------------

represents all remaining availability under this Section) and the Company may
make a maximum of five such requests; (iii) no Revolving Credit Increase shall
increase the Swing Line Sublimit without the consent of the Swing Line Lender;
(iv) each Incremental Term Loan shall have an Applicable Rate or pricing grid as
determined by the Lenders providing such Incremental Term Loans and the Company;
(v) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan shall be reasonably satisfactory to the Administrative
Agent, the applicable Lenders providing such Incremental Term Loan and the
Company (it being understood that if any terms taken as a whole are materially
more favorable to the applicable Lenders providing such Incremental Term Loan
than those applicable under this Agreement, as reasonably determined by the
Administrative Agent, then that shall constitute a reasonable basis for the
Administrative Agent not to be satisfied with such terms); and (vi) each
Incremental Increase shall constitute Obligations hereunder and shall be
guaranteed pursuant to the terms of the Company Guaranty on a pari passu basis
with the other Obligations hereunder.

(b) Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.15 and otherwise on terms reasonably acceptable to the Company
and the Administrative Agent, or by any other Person that qualifies as an
Eligible Assignee (each such other Person, an “Additional Lender”) pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to each proposed Additional Lender providing such Incremental
Increase to the extent the Administrative Agent would be required to consent to
an assignment to such Additional Lender pursuant to Section 11.07(b)(iii) and
(ii) in the case of any Revolving Credit Increase, the Swing Line Lender shall
have consented (in each case, such consent not to be unreasonably withheld,
delayed or conditioned) to each such Lender or proposed Additional Lender
providing such Revolving Credit Increase if such consent by the Swing Line
Lender would be required under Section 11.07(b)(iii) for an assignment of
Revolving Credit Loans or Revolving Credit Commitments to such Lender or
proposed Additional Lender; provided further that the Company shall not be
required to offer or accept commitments from existing Lenders for any
Incremental Increase. No Lender shall have any obligation to increase its
Revolving Credit Commitment or participate in any Incremental Term Loan, as the
case may be, and no consent of any Lender, other than the Lenders agreeing to
provide any portion of an Incremental Increase, shall be required to effectuate
such Incremental Increase.

(c) Effective Date and Allocations. The Administrative Agent and the Company
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”), which shall be a date not less than ten Business Days after
the date on which such notice is delivered to the Administrative Agent. The
Administrative Agent shall promptly notify the Company and the Lenders of the
final allocation of such Incremental Increase and the Increase Effective Date.

(d) Conditions to Effectiveness of Increase.

(i) As a condition precedent to each Incremental Increase, the Company shall
(x) deliver to the Administrative Agent a certificate of the Company and, in
connection with a Revolving Credit Increase, of each other Borrower, dated as of
the Increase Effective Date, signed by a Responsible Officer of the Company or
Borrower and (A) certifying and attaching the resolutions adopted by the Company
or Borrower approving or consenting to such Incremental Increase (which, with
respect to any such

 

51



--------------------------------------------------------------------------------

Loan Party, may, if applicable, be the resolutions entered into by such Loan
Party in connection with the incurrence of the Obligations on the Closing Date)
and (B) certifying that (1) both before and immediately after giving effect to
such Incremental Increase, as of the Increase Effective Date no Default or Event
of Default shall exist and be continuing, (2) immediately after giving effect to
such Incremental Increase, as of the Increase Effective Date the Company shall
be in pro forma compliance (after giving effect to the incurrence of such
Incremental Increase and the use of proceeds thereof) with each of the financial
covenants contained in Section 7.04 and (3) the representations and warranties
of the Borrowers contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
earlier date, and except that for purposes of this clause (i)(B)(3), the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively; provided that if such Incremental Increase is
being provided in connection with a Limited Conditionality Acquisition, such
certificate shall provide that the above requirements were satisfied in
accordance with Section 1.10 and (y)(A) upon the reasonable request of any
Lender made at least five days prior to the date of such extension, the
Borrowers shall have provided to such Lender the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Act, in each case at
least two days prior to the Increase Effective Date and (B) at least five days
prior to the date of such extension, if any Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, the applicable
Borrower shall deliver a Beneficial Ownership Certification. In addition, as a
condition precedent to each Incremental Increase, the Company shall deliver or
cause to be delivered such other officer’s certificates, Organization Documents
and legal opinions of the type delivered on the Closing Date as are reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent (it being agreed that the forms delivered on the Closing
Date are satisfactory).

(ii) Each Revolving Credit Increase shall have the same terms as the outstanding
Revolving Credit Loans and be part of the existing Revolving Credit Facility
hereunder. Upon each Revolving Credit Increase (x) each Revolving Credit Lender
having a Revolving Credit Commitment immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Revolving Credit Lender providing a portion of the Revolving Credit Increase
(each, a “Revolving Credit Increase Lender”) in respect of such increase, and
each such Revolving Credit Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Credit
Lender’s participations hereunder in Swing Line Loans such that, after

 

52



--------------------------------------------------------------------------------

giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding participations hereunder in Swing
Line Loans, will, in each case, equal each Revolving Credit Lender’s Pro Rata
Share of the Revolving Credit Facility (after giving effect to such increase in
the Revolving Credit Facility) and (y) if, on the date of such increase there
are any Revolving Credit Loans outstanding, the Revolving Credit Lenders shall
make such payments among themselves as the Administrative Agent may reasonably
request to the extent necessary to keep the outstanding Revolving Credit Loans
ratable with any revised Pro Rata Share of the Revolving Credit Facility arising
from such Revolving Credit Increase, and the Borrowers shall pay to the
applicable Lenders any amounts required to be paid pursuant to Section 3.05 in
connection with such payments among the Revolving Credit Lenders as if such
payments were effected by prepayments of Revolving Credit Loans.

(iii) To the extent that any Incremental Increase shall take the form of an
Incremental Term Loan, this Agreement may be amended to the extent necessary
(without the need to obtain the consent of any Lender other than the Lenders
providing such Incremental Term Loans), in form and substance reasonably
satisfactory to the Administrative Agent, the Required Lenders and the Company,
to include such terms as are customary for a term loan commitment, including
mandatory prepayments, assignments and voting provisions; provided that (i) if
any terms taken as a whole are materially more favorable to the applicable
Lenders providing such Incremental Term Loan than those applicable under this
Agreement, as reasonably determined by the Administrative Agent, then that shall
constitute a reasonable basis for the Administrative Agent not to be satisfied
with such terms or amendment and (ii) no such terms or amendment shall
contravene any of the terms of the then existing Loan Documents. On any Increase
Effective Date on which any Incremental Increase in the form of an Incremental
Term Loan is effective, subject to the satisfaction of the terms and conditions
in this Section 2.15, each Lender of such Incremental Term Loan shall make an
amount equal to its commitment to such Incremental Term Loan available to the
applicable Borrower(s), in a manner consistent with Borrowings hereunder.

(iv) As a condition precedent to each Incremental Increase, all fees and
expenses relating to each Incremental Increase, to the extent then due and
payable, shall have been paid in full.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

(f) Revised Pro Rata Shares. If any such increase has become effective, on the
Increase Effective Date the Administrative Agent shall notify each Lender of
their revised Pro Rata Shares after giving effect to such increase.

 

53



--------------------------------------------------------------------------------

2.16 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender under any Loan Document (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.09), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Swing Line Lender hereunder; third, as the Company may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fourth, if so
determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released pro rata in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders or Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; sixth,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender shall be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the Outstanding Amount of the
Committed Loans funded by it (and the Company shall not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

54



--------------------------------------------------------------------------------

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swing Line Loans pursuant to Section 2.04, the “Pro Rata
Share” of each non-Defaulting Lender with respect to the Revolving Credit
Facility shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender (to the extent of non-funded amounts);
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Revolving Credit Lender becomes a Defaulting Lender, no
Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Credit Loans of that Lender.

(v) Repayment of Swing Line Loans. If the reallocation described in
clause (a)(iv) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, and the
Swing Line Lender agree in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Shares with respect to the Revolving
Credit Facility (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Company while that Lender was a Defaulting Lender; and provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) New Swing Line Loans. So long as any Lender is a Defaulting Lender, the
Swing Line Lender shall not be required to fund any Swing Line Loans unless it
is satisfied that the related exposure will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and participating interests in
any newly made Swing Line Loan shall be allocated among non-Defaulting Lenders
in a manner consistent with Section 2.16(a)(iv) (and such Defaulting Lender
shall not participate therein).

2.17 Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than the second
anniversary of the Closing Date and not later than 35 days prior to the Maturity
Date for the Revolving Credit Facility then in effect hereunder (the “Existing
Maturity Date”), make a one-time request that each Revolving Credit Lender
extend such Lender’s Maturity Date with respect to the Revolving Credit Facility
for an additional one year from the Existing Maturity Date, which such request
shall indicate the date by which each Revolving Credit Lender

 

55



--------------------------------------------------------------------------------

shall respond to such request (which shall not be earlier than 30 days after the
date the Administrative Agent is notified of such request) (such date, the
“Notice Date”) and the date on which such extension shall be effective (which
shall not be earlier than 35 days after the date the Administrative Agent is
notified of such request, unless otherwise agreed by the Administrative Agent in
its sole discretion) (such date, the “Effective Date”).

(b) Lender Elections to Extend. Each Revolving Credit Lender, acting in its sole
and individual discretion, shall, by notice to the Administrative Agent given on
or prior to the Notice Date, advise the Administrative Agent whether or not such
Lender agrees to such extension (and each Revolving Credit Lender that
determines not to so extend its Maturity Date (a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Notice Date) and any Revolving Credit Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Revolving
Credit Lender to agree to such extension shall not obligate any other Revolving
Credit Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Revolving Credit Lender’s determination under this Section
promptly, and in any event not more than three Business Days after the Notice
Date.

(d) Additional Commitment Lenders. The Company shall have the right to replace
each Non-Extending Lender with, and add as “Revolving Credit Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 11.16; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
executed at par pursuant to which such Additional Commitment Lender shall,
effective as of the Existing Maturity Date, undertake a Revolving Credit
Commitment (and, if any such Additional Commitment Lender is already a Revolving
Credit Lender, its Revolving Credit Commitment shall be in addition to such
Lender’s Revolving Credit Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Credit Commitments of the Revolving Credit Lenders that have agreed so to extend
their Maturity Date (each, an “Extending Lender”) and the additional Revolving
Credit Commitments of the Additional Commitment Lenders shall be more than 50%
of the aggregate amount of the Revolving Credit Commitments in effect
immediately prior to the Effective Date, then, effective as of the Effective
Date, the Maturity Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date falling one year after the
Existing Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Revolving Credit Lender”
for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, (i) the Company shall deliver to the Administrative Agent a
certificate of each Borrower dated as of the Effective Date signed by a
Responsible Officer of such Borrower (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (y) in the case of the Company, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (provided, that such materiality qualifier shall not be applicable to
any representation or warranty that already is qualified or modified by
materiality in the text thereof) on and as of the Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case

 

56



--------------------------------------------------------------------------------

they are true and correct in all material respects (provided, that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) as of
such earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists or would result therefrom and (ii)(A) upon the reasonable request
of any Lender made at least five days prior to the date of such extension, the
Borrowers shall have provided to such Lender the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Act, in each case at
least two days prior to the Effective Date and (B) at least five days prior to
the date of such extension, if any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, the applicable Borrower
shall deliver a Beneficial Ownership Certification. In addition, on the Maturity
Date of each Non-Extending Lender, the Borrowers shall prepay any Revolving
Credit Loans outstanding on such date (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep outstanding Revolving
Credit Loans ratable with any revised Pro Rata Share with respect the Revolving
Credit Facility of the respective Revolving Credit Lenders effective as of such
date.

(g) Amendment; Sharing of Payments. In connection with any extension of the
Maturity Date, the Company, the Administrative Agent and each extending Lender
may make such amendments to this Agreement as the Administrative Agent
determines to be reasonably necessary to evidence the extension.

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Any and all payments by any Loan Party to or for the account of
the Administrative Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, branch profits taxes, back-up withholding taxes, and
franchise or other similar taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized, maintains a lending office or
does business (other than doing business solely as a result of entering into
this Agreement, performing any obligations hereunder, receiving any payments
hereunder or enforcing any rights hereunder) (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If any Loan
Party shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Administrative Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), each of the Administrative Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions,
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) to the extent reasonably practicable, within 30 days after the date of such
payment, such Loan Party shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

 

57



--------------------------------------------------------------------------------

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made by such Loan Party
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

(c) If any Loan Party shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, such Loan Party shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time such
amount is paid, such additional amount as is necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional amounts payable under this Section) the
Administrative Agent or such Lender receives an amount equal to the sum it would
have received if such Taxes or Other Taxes had not been imposed.

(d) Each Loan Party agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.01(c) and (iii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto.
Payment under this subsection (d) shall be made within 30 days after the date
the Lender or the Administrative Agent makes a written demand therefor, which
demand shall be made within 90 days of the date such Lender or the
Administrative Agent pays such Taxes or Other Taxes to the relevant Governmental
Authority.

(e) Without limiting the obligations of the Lenders under Section 11.15
regarding delivery of certain forms and documents to establish such Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Company, as the Administrative Agent or the
Company shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Loan Parties pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Loan Party make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, each of the Loan Parties shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or any Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Loan Party, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

 

58



--------------------------------------------------------------------------------

(f) If and to the extent that any Lender or the Administrative Agent, in its
sole discretion (exercised in good faith), determines that it has received or
been granted a credit against, relief from, a refund or remission of, or a
repayment of, any Taxes or Other Taxes in respect of which it has received
additional payments under this Section 3.01, and such credit, refund, relief or
remission has been obtained, utilized and fully retained by such Lender or the
Administrative Agent on an affiliated group basis, then such Lender or the
Administrative Agent shall pay to the Loan Parties an amount which such Lender
or the Administrative Agent determines, in its sole discretion (exercised in
good faith) will leave it, after the payments, in the same after-tax position as
it would have been in had the payments required under this Section 3.01 not been
required to be made by the Loan Parties; provided however that (i) such Lender
or the Administrative Agent shall be the sole judge of the amount of such
credit, refund, relief or remission and the date on which it is received;
(ii) such Lender or the Administrative Agent shall not be obliged to disclose
information regarding its tax affairs or tax computations; (iii) nothing in this
Section 3.01(f) shall interfere with such Lender’s or the Administrative Agent’s
right to manage its tax affairs in whatever manner it sees fit; and (iv) if such
Lender or the Administrative Agent shall subsequently determine that it has lost
all or a portion of such tax credit, refund, relief or remission, the Loan
Parties shall promptly remit to such Lender or the Administrative Agent the
amount certified by such Lender or the Administrative Agent to be the amount
necessary to restore such Lender or the Administrative Agent to the position it
would have been in if no payment had been made pursuant to this Section.

(g) The Loan Parties’ obligations to indemnify a Foreign Lender or pay
additional amounts to a Foreign Lender under this Section 3.01 are subject to
Section 11.15(a)(iii).

(h) Each Lender shall deliver to the Company and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Company or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Loan Parties and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this Section 3.01(h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(i) Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or

 

59



--------------------------------------------------------------------------------

sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans in the affected currency or currencies or,
in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Committed Loans to Eurocurrency Rate Loans, shall be suspended until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the reasonable and good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

3.03 Inability to Determine Rates.

(a) Temporary Inability.

(i) Except in the case of circumstances described in Section 3.03(b), if in
connection with any request for a Eurocurrency Rate Committed Loan or a
conversion to or continuation thereof, (A) the Administrative Agent determines
that (1) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate
Committed Loan, or (2) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Committed Loan (whether denominated in Dollars
or an Alternative Currency) or in connection with an existing or proposed Base
Rate Loan (in each case with respect to clause (a)(i)(A) above, “Impacted
Loans”), or (B) the Administrative Agent or the Required Lenders determine that
for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Committed Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate
Committed Loan, the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Committed Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Committed Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Rate component of the Base
Rate, the utilization of the Eurocurrency Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Committed Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Committed Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

60



--------------------------------------------------------------------------------

(ii) If the Administrative Agent or any Bid Loan Lender determines that for any
reason in connection with any request for a Eurocurrency Margin Bid Loan that
(x) deposits (whether in Dollars or an Alternative Currency or a Requested
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Margin Bid Loan, (y) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Margin Bid Loan (whether denominated in Dollars or an
Alternative Currency or a Requested Currency) (in each case with respect to
clauses (x) and (y) above, “Impacted Margin Bid Loans”), or (z) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Margin Bid Loan does not adequately and fairly reflect the cost to such Lender
of funding such Eurocurrency Margin Bid Loan, the Administrative Agent will
promptly so notify the Company and each such Lender. Thereafter, the obligation
of such Lenders to make or maintain Eurocurrency Margin Bid Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Margin Bid Loans or Interest Periods) until the
Administrative Agent (upon the instruction of such Lenders) revokes such notice.
Upon receipt of such notice, the Company may revoke any pending request for a
Borrowing of Eurocurrency Margin Bid Loans in the affected currency or
currencies (to the extent of the affected Eurocurrency Margin Bid Loans or
Interest Periods).

(iii) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Company and the Required Lenders, in the case of Impacted
Loans, and in consultation with the Company and the applicable Bid Loan
Lender(s), in the case of Impacted Margin Bid Loans, may establish an
alternative interest rate for the Impacted Loans and Impacted Margin Bid Loans,
respectively, in which case, such alternative rate of interest shall apply with
respect to the Impacted Loans and Impacted Margin Bid Loans, as applicable,
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans or Impacted Margin Bid Loans, as applicable, under clauses
(a)(i) or (ii) or clauses (b)(i) or (ii) of this Section, as applicable, (2) the
Administrative Agent or the Required Lenders, in the case of Impacted Loans, or
the Administrative Agent or the Bid Loan Lender(s), in the case of Impacted
Margin Bid Loans, notify the Company that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans or Impacted Margin Bid Loans, as applicable, or (3) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Company written notice thereof.

 

61



--------------------------------------------------------------------------------

(b) Non Temporary Inability.

(i) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, including Section 3.03(a) above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to Company) that the Company or the
Required Lenders (as applicable) have determined, that:

(A) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(B) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(C) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

(ii) If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i)(A) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) if applicable,
the Eurocurrency Rate component shall no longer be utilized in determining the
Base Rate. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein.

 

62



--------------------------------------------------------------------------------

(iii) Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender reasonably determines that as a
result of any Change in Law, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
converting to, continuing, funding, maintaining or participating in Eurocurrency
Rate Loans, or a reduction in the amount received or receivable by such Lender
in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized, has its Lending
Office, or does business (other than doing business solely as a result of
entering into this Agreement, performing any obligations hereunder, receiving
any payments hereunder or enforcing any rights hereunder) and (iii) reserve
requirements contemplated by Section 3.04(c)), then from time to time upon
demand of such Lender (with a copy of such demand to the Administrative Agent),
the Company shall pay (or cause the applicable Designated Borrower to pay) to
such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction; provided, (x) such Lender shall be generally
seeking, or intending generally to seek, comparable compensation from similarly
situated borrowers under similar credit facilities (to the extent such Lender
has the right under such similar credit facilities to do so) with respect to
such Change in Law regarding such increased cost or reduction and (y) that such
additional amounts shall not be duplicative of any amounts to the extent
otherwise paid by the Company under any other provision of this Agreement
(including any reserve requirements included in determining the Eurocurrency
Rate).

(b) If any Lender reasonably determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Swing Line
Loans held by, such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time, upon
demand of such Lender (with a copy of such demand to the Administrative Agent)
the Company will pay (or cause the applicable Designated Borrower to pay) to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered; provided, that
(x) such Lender shall be generally seeking, or intending generally to seek,
comparable compensation from similarly situated borrowers under similar credit
facilities (to the extent such Lender has the right under such similar credit
facilities to do so) with respect to such Change in Law regarding such increased
cost or reduction and (y) such additional amounts shall not be duplicative of
any amounts to the extent otherwise paid by the Borrowers under any other
provision of this Agreement (including any reserve requirements included in
determining the Eurocurrency Rate).

 

63



--------------------------------------------------------------------------------

(c) The Company shall pay (or cause the applicable Designated Borrower to pay)
to each Lender, as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 15 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 15 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.

(d) Each Lender agrees to use reasonable efforts to designate a different
Lending Office if, in the reasonable and good faith judgment of such Lender,
such designation will avoid the need for the Company to pay any additional
amount, or will reduce the amount required to be paid by the Company, pursuant
to this Section 3.04 to such Lender and will not otherwise be materially
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section 3.04 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased cost
or reduction is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower; or

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.16;

 

64



--------------------------------------------------------------------------------

excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06 Matters Applicable to all Requests for Compensation. (a) A certificate of
the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

(b) Each Lender may make any Loan to any Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of the
Borrowers to repay the Loan in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if such designation or assignment would
reasonably be expected to (i) eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
not subject such Lender to any unreimbursed cost or expense. The Company hereby
agrees to pay (or cause the applicable Designated Borrower to pay) all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(c) Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04
and, in each case, such Lender declining or being unable to designate a
different Lending Office in accordance with Section 3.06(b), or if any Lender is
a Defaulting Lender pursuant to Section 2.16, the Company may replace such
Lender in accordance with Section 11.16.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or electronic (pdf.) transmissions (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Company, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent, its legal counsel and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

 

65



--------------------------------------------------------------------------------

(ii) Notes executed by the Company in favor of each Lender requesting Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
is validly existing, in good standing in its jurisdiction of organization,
including certified copies of the Company’s Organization Documents, and
certificates of good standing;

(v) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to
the Company, addressed to the Administrative Agent and each Lender, in the form
set forth in Exhibit H;

(vi) a certificate signed by a Responsible Officer of the Company certifying, as
of the Effective Date, (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, (B) that there has been no event or circumstance since
the date of the Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (C) the current Debt Ratings;

(vii) upon the reasonable request of any Lender made at least three days prior
to the Closing Date, the Borrowers shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Act, in each case at least two days prior to the Closing Date;

(viii) at least two days prior to the Closing Date, if any Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, the
applicable Borrower shall deliver to each requesting Lender a Beneficial
Ownership Certification; and

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the Swing Line Lender or the Required Lenders reasonably
may require.

(b) Any fees required to be paid on or before the Closing Date pursuant to the
Loan Documents shall have been paid.

 

66



--------------------------------------------------------------------------------

(c) Unless waived by the Administrative Agent, the Company shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced at least two
Business Day prior to the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute its reasonable estimate of Attorney Costs incurred or
to be incurred by it through the closing proceedings (provided that (i) such
estimate shall not thereafter preclude a final settling of accounts between the
Company and the Administrative Agent and (ii) the Administrative Agent may in
its discretion waive this condition without obtaining the consent of the
Required Lenders).

(d) Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Borrowings. Subject to Section 1.10, the obligation of
each Lender to honor any Request for Borrowing (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrowers contained in Article V
or any representations and warranties of any Loan Party in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (provided that such materiality qualifier shall not apply to the extent
that any such representation or warranty is already qualified or modified by
materiality in the text thereof), on and as of the date of such Borrowing (or,
for the purposes of Section 4.01(a)(vi), as of the Closing Date), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(provided that such materiality qualifier shall not apply to the extent that any
such representation or warranty is already qualified or modified by materiality
in the text thereof) as of such earlier date, and except that for purposes of
this Section 4.02, (i) the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and (ii) the representations and warranties in subsection (c) of
Section 5.05, subsection (b) of Section 5.06, and Section 5.10 need only be true
and correct on and as of the Closing Date.

(b) No Default shall exist, or would result from such proposed Borrowing (or,
for the purposes of Section 4.01(a)(vi), from the occurrence of the Closing
Date).

(c) The Administrative Agent and, if applicable, the Swing Line Lender, shall
have received a Request for Borrowing in accordance with the requirements
hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

 

67



--------------------------------------------------------------------------------

(e) In the case of a Revolving Credit Borrowing to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) would make it impracticable for such Borrowing to be
denominated in the relevant Alternative Currency.

Each Request for Borrowing (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Borrowing or
as of such earlier date, as applicable.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants, and each Designated Borrower represents and
warrants (to the extent specifically applicable to such Designated Borrower), to
the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of (or the requirement to create) any Lien
under, (i) any Contractual Obligation to which such Person is a party except to
the extent that such conflict, breach, contravention, Lien or violation could
not reasonably be expected to have a Material Adverse Effect or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate in any material
respect any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(i) any thereof as have been obtained, taken or made on or prior to the Closing
Date and remain in full force and effect and (ii) any reports required to be
filed by the Company with the SEC pursuant to the Securities Exchange Act of
1934; provided, that the failure to make any such filings referred to in this
clause (ii) shall not affect the validity or enforceability of this Agreement or
the rights and remedies of the Administrative Agent and the Lenders hereunder.

 

68



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by applicable
Debtor Relief Laws and general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect. (a) The Financial
Statements (i) were prepared in accordance with GAAP, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, in each case, to the extent
required to be reflected thereon pursuant to GAAP.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(b), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness, in each case, to the extent
required to be reflected thereon pursuant to GAAP.

(c) As of the Closing Date, since the date of the Financial Statements, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) as of the Closing Date,
except as set forth on Schedule 5.06 (based on facts and circumstances known to
the Borrowers), are reasonably likely to result in an adverse determination and,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

69



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of the Company and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Company and its Subsidiaries are in
compliance with all Environmental Laws, except for any non-compliance that could
not reasonably be expected to have a Material Adverse Effect.

5.10 ERISA Compliance.

(a) The Company and each ERISA Affiliate have made all required contributions to
each Plan maintained or contributed to by the Company or any Subsidiary subject
to Pension Funding Rules, and no application for a funding waiver or an
extension of any amortization period pursuant to Pension Funding Rules has been
made with respect to any such Plan. To the knowledge of the company, with
respect to all other Plans, there have been no failures to make required
contributions or no such applications.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan maintained or contributed to by the Company or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan maintained or contributed to by
the Company or any Subsidiary that has resulted or could reasonably be expected
to result in a Material Adverse Effect.    To the knowledge of the Company, with
respect to all other Plans, there are no such pending or threatened actions or
no such prohibited transactions.

(c) (i) No ERISA Event likely to result in a material liability for any Borrower
has occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability that could reasonably be expected to result in a
Material Adverse Effect; with respect to any Pension Plan or Multiemployer Plan
maintained or contributed to by the Company or any Subsidiary (A) neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any Pension Plan
or Multiemployer Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (B) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 304 or 4201 of ERISA with respect to a
Multiemployer Plan; (C) neither the Company nor any ERISA Affiliate has engaged
in a transaction that could reasonably be expected to be subject to Sections
4069 or 4212(c) of ERISA; and (D) no Pension Plan has been terminated by the
plan administrator pursuant to Section 4041(c) of ERISA thereof nor by the PBGC,
and no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan (where, for Multiemployer Plans, the occurrence of an
imposition is to the knowledge of the Company).

 

70



--------------------------------------------------------------------------------

(d) The Borrowers represent and warrant as of the Closing Date that the
Borrowers are not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments.

5.11 Margin Regulations; Investment Company Act. (a) No Borrower is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock.

(b) No Borrower is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.12 Foreign Obligor Representations. (a) Each Loan Party that is a Foreign
Subsidiary (a “Foreign Obligor”) is subject to civil and commercial law with
respect to its obligations under this Agreement and the other Loan Documents to
which such Foreign Obligor is a party (collectively, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
law of the jurisdiction in which any Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the law of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents, except as
may be limited by applicable Debtor Relief Laws and general principles of
equity, regardless of whether considered in a proceeding in equity or at law. It
is not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which any Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for any such filing,
registration or recording, or execution or notarization, as has been made or is
not required to be made until the Applicable Foreign Obligor Document or any
other document is sought to be enforced and for any charge or tax as has been
timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which the Foreign Obligor is organized and existing
either (A) on or by virtue of the execution or delivery of the Applicable
Foreign Obligor Documents to which the Foreign Obligor is a party or (B) on any
payment to be made by the Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by any Foreign Obligor are, under applicable foreign exchange
control regulations of the jurisdiction in which such Foreign Obligor is
organized and existing, not subject to any notification or authorization except
(A) such as have been made or obtained or (B) such as cannot be made or obtained
until a later date (provided that any notification or authorization described in
immediately preceding clause (B) shall be made or obtained as soon as is
reasonably practicable).

 

71



--------------------------------------------------------------------------------

5.13 OFAC. (a) Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company, any director, officer, or employee of the Company or
any of its Subsidiaries, is an individual or entity that is (i) currently the
target of any Sanctions or (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, and (b) neither the Company, any Subsidiary nor, to the
knowledge of the Company, any director or officer of the Company is organized or
resident in a Designated Jurisdiction, unless otherwise licensed by the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State or otherwise authorized under applicable Law.

5.14 Anti-Corruption Laws. The Company and its Subsidiaries have instituted and
maintained policies and procedures designed to promote and achieve compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption legislation
in other jurisdictions.

5.15 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

5.16 Beneficial Ownership. As of the Closing Date, the information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (with a copy for
each Lender), in form and detail reasonably satisfactory to the Administrative
Agent:

(a) as soon as made publicly available, but in any event within 90 days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a financial statement report
and opinion of Ernst & Young or another independent certified public accountant
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and

(b) as soon as made publicly available, but in any event within 60 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail.

 

72



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (with
a copy for each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

(a) commencing with the fiscal quarter ending December 31, 2018, concurrently
with the delivery of the financial statements referred to in Sections 6.01(a)
and (b), a duly completed Compliance Certificate signed by a Responsible Officer
of the Company;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any final management letter submitted to the board of directors (or the audit
committee of the board of directors) of the Company by independent accountants
in connection with the accounts or books of the Company, or any audit of the
Company;

(c) promptly after the same are available, copies of each annual report, proxy
statement or other report or communication sent to the stockholders of the
Company, and copies of all annual, regular, periodic and current reports which
the Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the Company has notified the Administrative Agent of any
intention by the Company to treat the Loans as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form;

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request; and

(f) promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (i) the
Company shall deliver paper copies of such

 

73



--------------------------------------------------------------------------------

documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall provide to the Administrative Agent by electronic mail electronic versions
(i.e. soft copies) of such documents. Notwithstanding anything contained herein,
in every instance the Company shall be required to provide copies (including by
telecopy or other electronic means) of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of such Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e. Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”). Each Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.08); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (iv) the Administrative Agent and the Arranger shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, no Borrower shall be under any obligation to mark any Borrower
Materials “PUBLIC”.

6.03 Notices. Notify the Administrative Agent (x) in the case of clause
(a) below, within five (5) days of any Responsible Officer obtaining actual
knowledge, and (y) in all other cases, promptly upon any Responsible Officer of
the Company obtaining actual knowledge:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation, investigation
or proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws, to the extent such matters in clauses (i),
(ii) or (iii) could reasonably be expected to result in a Material Adverse
Effect;

(c) of the occurrence of any ERISA Event which may result in a material
liability for the Company or any of its Subsidiaries;

 

74



--------------------------------------------------------------------------------

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary; and

(e) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable (subject to any applicable grace periods and tax extensions): (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, except, in each case, (i) to the extent the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves, if any, in accordance with GAAP are being
maintained by the Company or such Subsidiary or (ii) where such failure could
not reasonably be expected to result in a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing (or equivalent status)
under the Laws of the jurisdiction of its organization except (i) in a
transaction permitted by Section 7.02 or (ii) in the case of a Subsidiary of the
Company, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except in a transaction permitted by
Section 7.02 or to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.07 Anti-Corruption Laws. Maintain policies and procedures designed to promote
and achieve compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

75



--------------------------------------------------------------------------------

6.09 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired but not more than once a year unless an Event of Default has
occurred and is continuing, upon not less than ten (10) days advance notice to
the Company given in accordance with Section 11.02; provided, however, that
(a) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice, (b) all visits or discussions by any
Lender shall be coordinated through the Administrative Agent and (c) a
Responsible Officer of the Company shall be present during any discussions with
the Company’s independent public accountants.

6.10 Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code, except in each case where the
failure to comply with this Section 6.10 could not reasonably be expected to
have a Material Adverse Effect.

6.11 Use of Proceeds. Use the proceeds of the Borrowings for working capital,
capital expenditures, acquisitions, share repurchases, refinancing of senior and
pari passu Indebtedness and for general corporate purposes of the Company and
its Subsidiaries, in each case not in contravention of any Law or of any Loan
Document.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall not,
nor shall it permit any Subsidiary (except that Section 7.02 shall apply to the
Borrowers only) to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01;

(c) Liens for Taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted by the Company;

(d) Liens on any property or assets of any Subsidiary to secure indebtedness
owing by it to the Company or to another Subsidiary of the Company;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
laborer’s, landlord’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves, if any are so required by GAAP, with respect
thereto are maintained on the books of the applicable Person;

 

76



--------------------------------------------------------------------------------

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts and leases
(other than for money borrowed), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (including deposits to secure letters of credit
issued to secure any such obligation);

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(j) any interest or title of a lessor under any operating lease entered into by
the Company or any of its Subsidiaries in the ordinary course of its business
and covering only the assets so leased;

(k) licenses, operating leases or subleases permitted hereunder granted to other
Persons in the ordinary course of business not interfering in any material
respect with the business of the Company or any of its Subsidiaries;

(l) (i) Liens arising from precautionary UCC financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Company or any of its Subsidiaries in the ordinary course of business, and
(ii) Liens, if any, arising in respect of any factoring, assignments or sales of
accounts receivable or similar arrangements;

(m) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code and Liens in favor of banking institutions arising by operation of law
encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;

(n) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary or becomes a Subsidiary
of the Company; provided that such Liens were not created in contemplation of
such merger, consolidation or acquisition and do not extend to any assets other
than those of the Person so merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary;

(o) Liens encumbering the Company’s or any of its Subsidiary’s equity interests
or other investments in any joint venture (i) securing obligations (other than
Indebtedness) of the Company or such Subsidiary under the joint venture
agreement for such joint venture or (ii) in the nature of customary voting,
equity transfer, redemptive rights or similar terms (other than Liens securing
Indebtedness) under any such agreement;

 

77



--------------------------------------------------------------------------------

(p) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for any Acquisition or Investment
permitted hereunder;

(q) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Company and its Subsidiaries and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

(r) Liens on assets of any Subsidiary which are in existence at the time that
such Subsidiary is acquired after the Closing Date pursuant to a transaction
permitted hereunder; provided that such Liens (A) are not incurred or created in
anticipation of such transaction, (B) attach only to the acquired assets or the
assets of such acquired Subsidiary and the proceeds and products of such assets
(and the proceeds and products thereof) and (C) are extinguished within thirty
(30) days after the date such Subsidiary is acquired unless such Liens are
otherwise permitted under this Section 7.01;

(s) other Liens securing Indebtedness in an aggregate outstanding principal
amount, that together, without duplication, with all other Indebtedness of the
Company and its Subsidiaries that is secured by Liens not otherwise permitted
under subsections (a) through (r) above (if originally issued, assumed or
guaranteed at such time), does not at any time exceed, when added to
Indebtedness of any Subsidiary permitted by Section 7.07(l) (and not otherwise
permitted under Section 7.07(a) through (k)) on any date (other than
Indebtedness incurred by any Designated Borrower under this Agreement), the
Permitted Priority Amount on any such date; and

(t) the replacement, extension or renewal of any Lien permitted by clause
(b), (n) or (s) above upon or in the same property theretofore subject thereto
or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor) of the Indebtedness secured thereby.

7.02 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Delaware LLC Division), except that, so long as no Event of
Default exists or would result therefrom:

(a) any Borrower may merge or consolidate with or into another Person if either
(i) such Borrower is the surviving Person or (ii) the Person formed by such
consolidation or into which such Borrower is merged (any such Person, the
“Successor”) shall be organized and existing under the laws of the United States
or any state thereof or the District of Columbia and shall expressly assume, in
a writing executed and delivered to the Administrative Agent for delivery to
each Lender, in form reasonably satisfactory to the Administrative Agent (which
writing shall include, without limitation, a certification as to pro forma
compliance with Section 7.04), the due and punctual payment of the principal of
and interest on the Loans and the performance of the other Obligations under
this Agreement (including, with respect to the Company, the Company Guaranty)
and the other Loan Documents on the part of such Borrower to be performed or
observed, as fully as if such Successor were originally named, with respect to
the Company, as the initial Borrower in this Agreement, or with respect to any
other Borrower, as a Designated Borrower in this Agreement; and

 

78



--------------------------------------------------------------------------------

(b) any Subsidiary of the Company may merge with (i) the Company, provided that
the Company shall be the continuing or surviving Person, or (ii) any one or more
other such Subsidiaries or any other Person, provided that if any Designated
Borrower is party to such merger, a Designated Borrower shall be the continuing
or surviving Person.

7.03 Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or to refund indebtedness originally incurred for such
purpose, in each case, in a manner which violates or contravenes the Margin
Regulations.

7.04 Financial Covenants.

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Company beginning with the fiscal
quarter ending December 31, 2018 to be greater than 3.50 to 1.00; provided that,
the maximum Consolidated Net Leverage Ratio permitted by this Section shall be
increased to 4.00 to 1.00 for the four consecutive full fiscal quarters
immediately following the consummation of a Material Acquisition by the Company
or a Subsidiary.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company beginning with
the fiscal quarter ending December 31, 2018 to be less than 3.50 to 1.00.

7.05 Sanctions. To the Company’s knowledge, use the proceeds of any Loan to fund
any business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the target of Sanctions, unless otherwise
licensed by the Office of Foreign Assets Control of the U.S. Department of
Treasury or the U.S. Department of State or otherwise authorized under
applicable Law, or in any other manner that will result in a violation by any
party to any Loan Document (including any Lender, Arranger, Administrative
Agent, Swing Line Lender, or otherwise) of Sanctions .

7.06 Anti-Corruption Laws. To the Company’s knowledge, use the proceeds of any
Loan for any purpose which would result in a material violation of the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions.

7.07 Limitations on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof under the Bonds or otherwise
listed on Schedule 7.07 and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) in the
case of the Bonds or any other such Indebtedness of the Company, no Subsidiary
of the Company shall become liable in respect of such Indebtedness;

 

79



--------------------------------------------------------------------------------

(c) (i) Indebtedness (other than Guarantees) (A) of the Company to any of its
Subsidiaries and (B) of any Subsidiary of the Company to the Company or any
other such Subsidiary; and (ii) Guarantees of the Company in respect of
Indebtedness otherwise permitted hereunder of any Subsidiary of the Company;

(d) obligations (contingent or otherwise) of the Company existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by the Company in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by the Company
or any of its Subsidiaries, or changes in the value of securities issued by any
such Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) Indebtedness of the Company or any of its Subsidiaries incurred in the
ordinary course of business as an account party in respect of (i) letters of
credit, bank guarantees or similar instruments in an aggregate face amount not
to exceed $25,000,000 or (ii) with respect to any surety bonds, performance
bonds, customs bonds, statutory, appeal or similar bonds, completion guarantees
or other obligations of a like nature;

(f) (i) Indebtedness of any Finance Subsidiary and (ii) the extension, renewal,
replacement or refinancing of any Indebtedness permitted under clause (i) above
to the extent such Indebtedness is at a Finance Subsidiary;

(g) Indebtedness of the Company in the form of deferred purchase price of
property, purchase price adjustments, earn-outs or other arrangements
representing acquisition consideration incurred in connection with an
acquisition permitted hereunder;

(h) Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, incurred in the ordinary course of business;

(i) Indebtedness of any Person that becomes a Subsidiary of the Company after
the Closing Date pursuant to a transaction permitted hereunder; provided that,
(A) such Indebtedness was not incurred in anticipation of such acquisition,
(B) no other Subsidiary (other than the acquired Subsidiaries) is an obligor
with respect to such Indebtedness and (C) such Indebtedness is retired within
thirty (30) days after the date such Subsidiary is acquired unless such
Indebtedness is otherwise permitted by this Section 7.07;

(j) Indebtedness incurred from time to time under (i) the 2017 Credit Agreement,
and (ii) the 2018 Credit Agreement; provided that, with respect to any
refinancings, refundings, replacements, renewals or extensions thereof, the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, replacement, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

80



--------------------------------------------------------------------------------

(k) Indebtedness incurred by the Company from time to time pursuant to any
commercial paper supported by the Revolving Credit Facility; and

(l) other Indebtedness not otherwise permitted under this Section 7.07 unless an
Event of Default shall have occurred and be continuing at the time of incurring
such Indebtedness or would result therefrom; provided that the aggregate
principal amount of Indebtedness of Subsidiaries not otherwise permitted under
subsections (a) through (k) above (other than any Indebtedness incurred by any
Designated Borrower under this Agreement), when added, without duplication, to
secured Indebtedness of the Company and any Subsidiary permitted by
Section 7.01(s) (and not otherwise permitted under Section 7.01(a) through (r))
and any other Indebtedness of the Company that is Guaranteed by any Subsidiary,
shall not exceed the Permitted Priority Amount on any such date.

7.08 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Company to any Subsidiary of the Company or
by any Subsidiary of the Company to the Company or a Subsidiary of the Company;

(e) Dispositions permitted by Section 7.02;

(f) Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction;

(g) leases, subleases and licenses entered into by the Company or any Subsidiary
as a lessor, sublessor or licensor in the ordinary course of business, provided
that such leases, subleases or licenses do not interfere in any material respect
with the ordinary conduct of business of the Company or any Subsidiary;

(h) Dispositions of Investments (including Equity Interests) in, and issuances
of Equity Interests by, any joint venture or Subsidiary to the extent required
by, or made pursuant to customary buy/sell arrangements between the parties to
such joint venture or equityholders of such Subsidiary set forth in, the joint
venture agreement, operating agreement, shareholders agreement or similar
agreement governing such joint venture or Subsidiary; and

(i) Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions and other Dispositions by the Company and its
Subsidiaries not otherwise permitted under this Section 7.08; provided that at
the time of such Disposition, no Event of Default shall have occurred and be
continuing at the time of such Disposition or would result therefrom.

 

81



--------------------------------------------------------------------------------

7.09 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

(a) each Subsidiary of the Company may declare and make dividend payments in
cash with respect to any class of Equity Interests of such Subsidiary to the
then holders of such Equity Interests ratably according to their respective
holdings;

(b) the Company and each of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person to the then holders of such Equity
Interests ratably according to their respective holdings;

(c) the Company may issue and sell (i) its common Equity Interests; provided
that no Change of Control would result from such issuance and sale; and (ii) the
Company may issue and sell its Equity Interest in connection with grants of such
securities and stock options with respect to such securities pursuant to
employment, benefit plans, service and severance arrangements with current and
former officers, directors, consultants, advisors and employees of the Company
or any Subsidiary of the Company, as determined in good faith by the board of
directors or senior management of the Company or such Subsidiary, as applicable;

(d) the Company may make payments in respect of, or repurchases of its Equity
Interests deemed to occur upon the “cashless exercise” of, stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or Equity Interests represents a portion of the exercise price of such
options or rights or withholding taxes, payroll taxes or other similar taxes due
upon such exercise, purchase or exchange; and

(e) the Company and each of its Subsidiaries may declare and make Restricted
Payments not otherwise permitted by this Section 7.09; provided that no Event of
Default shall have occurred and be continuing at the time of the declaration of
such Restricted Payment or would result therefrom.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”):

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan, or (ii) within three (3) Business Days after
the same becomes due, any interest on any Loan or any commitment, facility,
utilization or other fee due hereunder, or (iii) within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
any Borrower), 6.09, 6.10 or 6.11 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after any Lender shall have given written notice thereof
to the Company (through the Administrative Agent and in accordance with
Section 11.02(a)(i)) or any Responsible Officer of the Company shall have
otherwise become aware of such default; or

 

82



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment of principal or interest when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise but after giving effect
to any applicable grace periods) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate outstanding principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform (after giving effect to any
applicable grace periods) any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event of default occurs
under the terms of (and as defined in) any such instrument or agreement, in each
case the effect of which failure or other event of default is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, the acceleration of the
maturity thereof, with the giving of notice if required, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (other than,
for the avoidance of doubt, any required repurchase, repayment or redemption of
(or offer to repurchase, repay or redeem) any Indebtedness that was incurred for
the specified purpose of financing all or a portion of the consideration for a
merger or acquisition; provided that such repurchase, repayment or redemption
(or offer to repurchase, repay or redeem) results solely from the failure of
such merger or acquisition to be consummated); or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company or any Subsidiary is the Defaulting Party (or equivalent term, as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount, and in the case of any Early Termination Date resulting from
such a Termination Event, such Early Termination Date is not rescinded or such
Swap Termination Value is not paid within 5 Business Days following such Early
Termination Date; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

83



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Significant
Subsidiary (i) a final and non-appealable judgment or order for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance or other reasonably creditworthy
indemnitor as to which the insurer or such indemnitor does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, and (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company or any of its Subsidiaries under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) the Company or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Loan Party (or any other Person
with respect to any material provision of any Loan Document) contests in any
manner the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; and

 

84



--------------------------------------------------------------------------------

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Loans shall
automatically terminate, and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case, without further act of the Administrative Agent
or any Lender.

8.03 Application of Funds. (a) After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received by
the Administrative Agent on account of the Obligations shall, subject to the
provisions of Sections 2.16 and 2.17, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, facility fees and
utilization fees) payable to the Lenders (including Attorney Costs and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid facility fees, and interest on the Loans and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

(b) For purposes of calculating the portion of any such amount received by the
Administrative Agent in any currency to be applied as provided in
Section 8.03(a), the Administrative Agent may designate the date of such receipt
as a Revaluation Date for purposes of determining the Spot Rates of the currency
in which such amount is denominated and the Spot Rates of any currencies in
which any applicable Obligations are denominated. The Administrative Agent shall
so apply any such amount by making payments denominated in the same currency as
the amount so received by the Administrative Agent is denominated.

(c) The obligation of each Borrower in respect of any such sum due from it to
the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any such application in a currency (the
“Application Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
the date of any such application by the Administrative Agent of any such amount
in the Application Currency, (i) in

 

85



--------------------------------------------------------------------------------

the case of any such application to Obligations in respect of a Bid Loan made by
a Bid Loan Lender, such Bid Loan Lender, or (ii) in the case of any such
application to any other Obligations, the Administrative Agent, may, in
accordance with normal banking procedures, purchase the Agreement Currency with
the Application Currency. If the amount of the Agreement Currency so purchased
is less than the Obligations originally due to the Administrative Agent or any
applicable Lender from any Borrower in the Agreement Currency, such Borrower
acknowledges that the applicable Obligations shall remain outstanding to the
extent of such difference. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any
applicable Lender in such currency, the Administrative Agent or such Lender, as
the case may be, agrees to return the amount of any excess to such Borrower (or
to any other Person who may be entitled thereto under applicable Law).

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly provided in
Section 9.06, the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and no Borrower shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

86



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

87



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Company at all
times other than during the existence of an Event of Default, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.07 and other
than any rights to indemnity payments or other

 

88



--------------------------------------------------------------------------------

amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section) . The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender. If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the
appointment by the Company of an applicable successor Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender, and shall consent to such appointment), (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Swing Line Lender, and (b) the retiring Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, documentation agents, syndication agents or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

89



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each other Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the Loans
or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

90



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each other Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent, or any
other Lead Arranger or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in the Loans, the Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

ARTICLE X

COMPANY GUARANTY

10.01 Guaranty. The Company hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each Designated Borrower now or hereafter existing under or
in respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, Attorney Costs) incurred by the Administrative Agent or any other
Lender Party in enforcing any rights under this Company Guaranty or any other
Loan Document. Without limiting the generality of the foregoing, the Company’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any Designated Borrower to any Lender Party
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding under any Debtor Relief Law involving such
Designated Borrower.

10.02 Guaranty Absolute. The Company guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of any Lender Party with respect thereto. The
Obligations of the Company under or in respect of this Company Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of the

 

91



--------------------------------------------------------------------------------

Loan Documents, and a separate action or actions may be brought and prosecuted
against the Company to enforce this Company Guaranty, irrespective of whether
any action is brought against any applicable Designated Borrower or any other
Loan Party or whether such Designated Borrower or any other Loan Party is joined
in any such action or actions. This Company Guaranty is an absolute and
unconditional guaranty of payment when due, and not of collection, by the
Company of the Guaranteed Obligations. The liability of the Company under this
Company Guaranty shall be irrevocable, absolute and unconditional irrespective
of, and the Company hereby irrevocably waives any set-offs, counterclaims or
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any applicable
Designated Borrower or any other Loan Party or its assets or any resulting
release or discharge of any Guaranteed Obligation;

(f) the existence of any claim, set-off or other right which the Company may
have at any time against any Designated Borrower, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or any unrelated
transaction;

(g) any invalidity or unenforceability relating to or against any applicable
Designated Borrower or any other Loan Party for any reason of the whole or any
provision of any Loan Document, or any provision of applicable Law purporting to
prohibit the payment or performance by any applicable Loan Party of the
Guaranteed Obligations;

(h) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party (the Company waiving any duty on the part
of the Lender Parties to disclose such information);

 

92



--------------------------------------------------------------------------------

(i) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any such other guarantor
or surety with respect to the Guaranteed Obligations; or

(j) any other circumstance (including, without limitation, any statute of
limitations) whatsoever (in any case, whether based on contract, tort or any
other theory) or any existence of or reliance on any representation by any
Lender Party that might otherwise constitute a legal or equitable defense
available to, or a discharge of, the Company, any other Loan Party or surety,
other than a defense of payment and performance.

This Company Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender Party or any other Person
upon the insolvency, bankruptcy or reorganization under any applicable Debtor
Relief Law of any applicable Designated Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.

10.03 Waivers and Acknowledgments. The Company hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Company Guaranty and any requirement that any Lender Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Loan Party or any other Person
or any collateral.

(i) The Company hereby unconditionally and irrevocably waives any right to
revoke this Company Guaranty and acknowledges that this Company Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.

(ii) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Company or other rights of the Company to proceed
against any of the other Loan Parties or any other Person or any collateral and
(ii) any defense based on any right of set-off or counterclaim against or in
respect of the Obligations of the Company under this Company Guaranty.

(iii) The Company acknowledges that the Administrative Agent may, without notice
to or demand upon the Company and without affecting the liability of the Company
under this Company Guaranty, foreclose under any mortgage as may secure any
Obligation by nonjudicial sale, and the Company hereby waives any defense to the
recovery by the Administrative Agent and the other Lender Parties against the
Company of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by applicable Law.

(iv) The Company hereby unconditionally and irrevocably waives any duty on the
part of any Lender Party to disclose to the Company any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Lender Party.

 

93



--------------------------------------------------------------------------------

(v) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 10.02 and this Section 10.03
are knowingly made in contemplation of such benefits.

10.04 Subrogation. The Company hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against any
applicable Designated Borrower, or any other insider guarantor that arise from
the existence, payment, performance or enforcement of the Company Obligations
under or in respect of this Company Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender Party against such Designated Borrower, any other
Loan Party or any other insider guarantor or any collateral for the Obligations,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from such Designated Borrower, any other Loan Party or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until the date (the “Termination Date”) which is the later of (a) the
date of the termination of the Availability Period and (b) the date of the
indefeasible payment in full of all the Obligations in cash (other than
unasserted indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made). If any
amount shall be paid to the Company in violation of the immediately preceding
sentence at any time prior to the Termination Date, such amount shall be
received and held in trust for the benefit of the Lender Parties, shall be
segregated from other property and funds of the Company and shall forthwith be
paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Company
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Company Guaranty thereafter arising. If the
Termination Date shall have occurred, the Administrative Agent will, at the
Company’s request and expense, execute and deliver to the Company appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Company of an interest in the
Guaranteed Obligations resulting from such payment made by the Company pursuant
to this Company Guaranty.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. Unless otherwise expressly provided herein, no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Company or any other Loan Party therefrom, shall
be effective unless in writing signed by the Required Lenders (except to the
extent not required under any of clauses (a) – (j) below) and the Company or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall (subject to
Section 2.16 and as further provided below with respect to any Defaulting
Lender):

 

94



--------------------------------------------------------------------------------

(a) (i) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender; and (ii) waive any condition (or have the effect of
waiving any condition, either immediately or at some later time) set forth in
Section 4.02 as to any Borrowing without the written consent of the Required
Lenders;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(which extension or increase or reinstatement shall not also require the vote of
Required Lenders);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document, in each case, without the
written consent of each Lender (which extension shall not also require the vote
of Required Lenders);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iv) of the second proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby (which reduction or
extension shall not also require the vote of Required Lenders); provided,
however, that only the written consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of any Borrower to pay interest at the Default Rate;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender (which
amendment, modification or waiver shall not also require the vote of Required
Lenders);

(f) amend Section 1.07 or the definition of “Alternative Currency” with respect
to or for use under the Revolving Credit Facility without the written consent of
each Revolving Credit Lender (which amendment, modification or waiver shall not
also require the vote of Required Lenders);

(g) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender, or (ii) the definition of “Pro Rata Share”
without the written consent of each Lender;

(h) release the Company from the Company Guaranty without the written consent of
each Lender; or

(i) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of the Required
Lenders;

 

95



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iii) Section 11.07(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (iv) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended or the
maturity of any of its Loans may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender,
(y) Section 8.03 may not be changed in any manner that would alter the pro rata
sharing of payments required thereby without the consent of such Lender and
(z) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender more adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding any provision herein to the contrary, in addition to any
amendment authorized by Section 2.15, this Agreement may be amended with the
written consent of the Required Lenders, the Administrative Agent and the
Borrowers (i) to add one or more additional revolving credit or term loan
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

11.02 Notices and Other Communications; Facsimile Copies. (a) General. Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or (subject to subsection (c) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrowers, the Administrative Agent or the Swing Line Lender, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Administrative Agent and the Swing Line Lender.

 

96



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (A) actual receipt by the relevant party hereto and
(B) (1) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (2) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (3) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (4) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection
(b) below), when delivered as provided in subsection (b) below; provided,
however, that notices and other communications to the Administrative Agent and
the Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender and the Company may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

97



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent and
the Swing Line Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Company, the
Administrative Agent and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices, Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies

 

98



--------------------------------------------------------------------------------

that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as the Swing Line Lender) hereunder and under the other Loan Documents,
(c) any Lender from exercising set-off rights in accordance with Section 11.09
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

11.04 Costs and Expenses. The Company agrees (a) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and recording,
documentary and similar taxes related thereto, and other out-of-pocket expenses
incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. All amounts due under this Section 11.04 shall be paid promptly and,
in any case under clause (b) of this Section 11.04, within 20 Business Days
after written demand therefor. The agreements in this Section shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.

11.05 Indemnification by the Company.

(a) Whether or not the transactions contemplated hereby are consummated, the
Company shall indemnify and hold harmless each Agent-Related Person, each
Lender, each Arranger and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the transactions contemplated hereby or thereby, (b) any Commitment or Loan or
the use or proposed use of the proceeds therefrom, or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based

 

99



--------------------------------------------------------------------------------

on contract, tort or any other theory (including any investigation of,
preparation for, or defense of any pending or threatened claim, investigation,
litigation or proceeding) and regardless of whether any Indemnitee is a party
thereto and whether or not such claim is brought by the Company or any third
party (all the foregoing, collectively, the “Indemnified Liabilities”); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the gross negligence or willful misconduct of such Indemnitee
or (ii) a material breach by such Indemnitee of its express obligations under
the applicable Loan Document or (y) result from claims of any Indemnitee solely
against one or more other Indemnitees (and not by one or more Indemnitees
against the Administrative Agent or any Arranger in such capacity) that have not
resulted from the action, inaction, participation or contribution of the Company
or its Subsidiaries or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors.
No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability to any party hereto or its Affiliates for any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) relating to this Agreement or any other Loan Document or arising
out of such Indemnitee’s activities in connection herewith or therewith (whether
before or after the Closing Date). Without limiting the applicable provisions of
Section 3.01, this Section 11.05 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages or liabilities arising
from any non-Tax claim. All amounts due under this Section 11.05 shall be
payable within 20 Business Days after written demand therefor. The agreements in
this Section shall survive the resignation of the Administrative Agent, the
Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

(b) To the extent that the Company for any reason fails to indefeasibly pay any
amount required under subsection (a) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally, and not jointly,
agrees to pay to the Administrative Agent (or any such sub-agent), the Swing
Line Lender or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought),
provided further that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Swing
Line Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Swing Line Lender in connection with such capacity. The obligations of the
Lenders under this subsection (b) are subject to the provisions of
Section 2.12(e).

 

100



--------------------------------------------------------------------------------

11.06 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment.

11.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (g) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in Swing Line Loans) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

101



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments under the Revolving Credit Facility, except that this clause
(ii) shall not (A) apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans or (B) prohibit any Lender from assigning all or a
portion of its rights and obligations among any facility provided hereunder and
any separate revolving credit or term loan facilities provided pursuant to the
last paragraph of Section 11.01 on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed; provided that it shall not be unreasonable for the Company to refuse
consent to any Public Lender or to any Person that is not engaged in the making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of business) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
(so long as such Lender, Affiliate of a Lender or Approved Fund is not a Public
Lender); provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice (sent in accordance with Section 11.02(a)(i)) of such proposed
assignment;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

 

102



--------------------------------------------------------------------------------

The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated
(but not Bank of America, N.A.) may, without notice to the Company or any other
Borrower, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Swing
Line Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

(vii) No Assignment Resulting in Additional Taxes. No such assignment shall be
made to any Person that, through its Lending Offices, is not capable of lending
the applicable Alternative Currencies to the relevant Borrowers without the
imposition of any additional Taxes.

 

103



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be (A) entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.03 and
11.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment and (B) subject to obligations in Section 3.01(e) and
(f); provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. An Eligible Assignee of a Lender shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than such
Lender would have been entitled to receive as of the date such Eligible Assignee
became a party to this Agreement; provided, however, that this limitation shall
not apply to any Eligible Assignee designated by the Company pursuant to
Section 11.16; and provided, further, that this limitation shall also not apply
with respect to Loans to Borrowers not a party to this Agreement as of the date
such Eligible Assignee became a party to this Agreement.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by each of the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent or the Swing Line Lender, sell
participations to any Person (other than a natural person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person, a Defaulting Lender, or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.05(b) without regard to the

 

104



--------------------------------------------------------------------------------

existence of any participation. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 11.15 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects

 

105



--------------------------------------------------------------------------------

not to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(c)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including its obligations under Section 3.01 and Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Committed Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Committed
Loan were made by such Granting Lender. In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Company and the Administrative Agent
and with the payment of a processing fee in the amount of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Committed Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety or Guarantee or credit or liquidity enhancement to such SPC.

(h) Resignation as Swing Line Lender after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time the Swing Line Lender assigns
all of its Commitment and Loans pursuant to subsection (b) above, the Swing Line
Lender may, upon 30 days’ notice to the Company and the Lenders, resign as Swing
Line Lender. In the event of any such resignation as Swing Line Lender, the
Company shall be entitled to appoint from among the Lenders a successor Swing
Line Lender hereunder; provided, however, that no failure by the Company to
appoint any such successor shall affect the resignation of the Swing Line Lender
as Swing Line Lender. If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor Swing Line
Lender, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swing Line Lender.

(i) Designated Affiliates. Notwithstanding anything to the contrary contained
herein, a Granting Lender may grant to an Affiliate of such Granting Lender
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company (a “Designated Affiliate”) the option to
provide all or any part of any Committed Loan that such Granting Lender would
otherwise be obligated to make to a Designated Borrower not organized under the
laws of the United States or any State thereof pursuant to this Agreement;
provided, however, that if a Designated Affiliate elects not to exercise such
option or otherwise fails to make all or any part of such Committed Loan, the

 

106



--------------------------------------------------------------------------------

Granting Lender shall be obligated to make such Committed Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.12(c)(ii). Each party hereto
hereby agrees that (i) neither the grant to any Designated Affiliate nor the
exercise by any Designated Affiliate of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement (including its obligations under Sections 3.01 and 3.04), (ii) no
Designated Affiliate shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes (other than the funding of
Committed Loans to such Designated Borrower), including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by a
Designated Affiliate hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Committed Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
Designated Affiliate may with notice to, but without prior consent of the
Company and the Administrative Agent and with the payment of a processing fee of
$3,500, assign all or any portion of its right to receive payment with respect
to any Committed Loan to the Granting Lender.

11.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives who need to know such information for the purposes
set forth in this Section 11.08 and who have been advised of and have
acknowledged their obligation to keep such information confidential in
accordance with this Section 11.08, (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 11.08, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap, derivative or similar transaction relating to a Borrower
and its obligations, (g) with the prior written consent of the Company, (A) to
any rating agency when required by it and (B) the CUSIP Service Bureau or any
similar organization or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 11.08 or
(y) becomes available to the Administrative Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company; provided, however, that the source of such information was not known by
the Administrative Agent, such Lender or such Affiliate, as the case may be, to
be bound by a confidentiality agreement or other legal or contractual obligation
of confidentiality with respect to such information.

For purposes of this Section 11.08, “Information” means all information received
from any Loan Party relating to any Loan Party or any of its businesses, other
than any such information that is publicly available or otherwise available to
the Administrative Agent or any Lender, as the case may be, on a nonconfidential
basis prior to disclosure by any Loan Party; provided, however, that the source
of such information was not known by the Administrative Agent or such Lender, as
the case may be, to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to

 

107



--------------------------------------------------------------------------------

such information. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of the Administrative Agent and
the Lenders acknowledges that (a) the Information may include material
non-public information concerning the Company or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws. Each Person who receives Information pursuant to this Agreement
shall use such Information solely for the purpose of fulfilling such Person’s
obligations or exercising such Person’s rights under this Agreement.

11.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Company or any other Loan Party, any such notice being waived by
the Company (on its own behalf and on behalf each Loan Party) to the fullest
extent permitted by Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held by, and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Company or any other Loan Party, subject to the
restrictions set forth in Section 2.14(b) with respect to Foreign Subsidiaries,
against any and all Obligations owing to such Lender hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness or are owed to a branch or office of or such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of set-off, (x) all amounts so set off shall be paid
over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. The rights of each Lender and
its Affiliates under this Section 11.09 are in addition to their other rights
and remedies (including other rights of set-off) that such Lender or its
Affiliates may have. Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

11.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

108



--------------------------------------------------------------------------------

11.11 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic (pdf.) transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

11.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied (other than unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case, for which no claim
has been made).

11.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.14, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

109



--------------------------------------------------------------------------------

11.15 Tax Forms. (a) (i) Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN-E or W-8BEN,
if applicable, or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrowers pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrowers pursuant to this Agreement)
or such other evidence satisfactory to the Company and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Company and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrowers
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that any Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

(iii) No Borrower shall be required to indemnify any Foreign Lender or to pay
any additional amount to any Foreign Lender under Section 3.01, (A) with respect
to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to

 

110



--------------------------------------------------------------------------------

this Section 11.15(a), (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.15(a) on the date such
Lender became a Lender and any date such Lender has ceased to act for its own
account with respect to any payment under any of the Loan Documents, nothing in
this Section 11.15(a) shall relieve any Borrower of its obligation to pay any
amounts pursuant to Section 3.01 in the event that, as a result of any Change in
Law, such Lender is no longer properly entitled to deliver forms, certificates
or other evidence at a subsequent date establishing the fact that such Lender or
other Person for the account of which such Lender receives any sums payable
under any of the Loan Documents is not subject to withholding or is subject to
withholding at a reduced rate, (C) if the obligation to withhold or to pay such
additional amounts existed under the Laws of the United States on the date such
Foreign Lender became a party to this Agreement, (D) if the obligation to
withhold or to pay such additional amounts is imposed under FATCA, (E) with
respect to any SPC, to the extent provided in Section 11.07(g), (F) with respect
to any Participant, to the extent provided in Section 11.07(e), (G) with respect
to any Eligible Assignee, to the extent provided in Section 11.07(b), (H) with
respect to any Designated Affiliate, to the extent provided in Section 11.07(i),
or (I) if the obligation to indemnify or pay such additional amounts arose after
the date such Foreign Lender became a party to this Agreement and is in respect
of any payment under this Agreement made by the Company (or any other Borrower
which is a Domestic Subsidiary and which became a party to this Agreement prior
to the date such Foreign Lender became a party to this Agreement), for any
reason other than any Change in Law.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which any Borrower is not required to pay additional
amounts under Section 3.01 or this Section 11.15(a).

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9 certifying that such Lender is not subject to back-up withholding. If such
Lender fails to deliver such forms, then the Administrative Agent may withhold
from any interest payment to such Lender an amount equivalent to the applicable
back-up withholding tax imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

 

111



--------------------------------------------------------------------------------

(d) The Administrative Agent shall provide the Company with a copy of any forms
or other documents provided by any Lender to the Administrative Agent pursuant
to Section 3.01(e) and this Section 11.15.

11.16 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense, and with the efforts of the Company and the
Administrative Agent, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.07), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 11.07(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company or
applicable Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 11.16 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.

Notwithstanding anything in this Section to the contrary the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 9.06.

 

112



--------------------------------------------------------------------------------

11.17 Governing Law. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE BORROWERS, THE ADMINISTRATIVE AGENT AND LENDERS CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

11.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

11.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary for any Lender Party to convert a sum due hereunder or
any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures such Lender Party could purchase the first currency with such other
currency on the Business Day preceding that on which final judgment is given.
The obligation of each Borrower in respect of any such sum due from it to such
Lender Party hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by such Lender Party of any sum adjudged to
be so due in the Judgment Currency, such Lender Party may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to such Lender Party from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender Party against such loss. If the amount
of the Agreement Currency so purchased is greater than the sum originally due to
such Lender Party in such currency, such Lender Party agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

 

113



--------------------------------------------------------------------------------

11.20 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, each Borrower acknowledges and agrees
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, and each Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, each Lender and each Arranger each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrowers or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) except as expressly set forth in
Section 11.07(c), neither the Administrative Agent nor any Lender or Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrowers with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or any of the Lenders or Arrangers has
advised or is currently advising any Borrower or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor any Lender
or Arranger has any obligation to any Borrower or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent nor any Lender or Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the Lenders
and the Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent, the Lenders and the
Arrangers with respect to any breach or alleged breach of agency (except for any
breach of the express terms of Section 11.07(c)) or fiduciary duty. Each
Borrower agrees that it will not claim that any of the Administrative Agent, the
Lenders or Arrangers has rendered advisory services of any nature or respect or
owes a fiduciary or similar duty to such Borrower in connection with any
transactions contemplated hereby.

11.21 USA PATRIOT Act Notice. Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of each Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower in accordance with the Act.

 

114



--------------------------------------------------------------------------------

11.22 Margin Stock. Each Lender hereby confirms that it has not relied upon any
Margin Stock of the Company or any of its Subsidiaries as collateral in
extending or maintaining its Commitment hereunder.

11.23 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

11.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES FOLLOW.]

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

FORTIVE CORPORATION By:  

/s/ Rajesh Yadava

Name:   Rajesh Yadava Title:   Vice President and Treasurer

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Liliana Claar

Name:   Liliana Claar Title:   Vice President

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and Swing Line Lender By:  

/s/ Matthew N. Walt

Name:   Matthew N. Walt Title:   Director

 

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Kirk Hoffman

Name:   Kirk Hoffman Title:   Managing Director BNP PARIBAS, as a Lender By:  

/s/ Monica Tilani

Name:   Monica Tilani Title:   Vice President

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Susan Olsen

Name:   Susan Olsen Title:   Vice President

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Eric Seltenrich

Name:   Eric Seltenrich Title:   Managing Director

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION as a Lender By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kurban H. Merchant

Name:   Kurban H. Merchant Title:   Vice President

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Thomas J. Sterr

Name:   Thomas J. Sterr Title:   Authorized Signatory

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Winston Lua

Name:   Winston Lua Title:   Director

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director By:  

/s/ Houssem Daly

Name:   Houssem Daly Title:   Associate Director

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ John D. Toronto

Name:   John D. Toronto Title:   Authorized Signatory By:  

/s/ Lingzi Huang

Name:   Lingzi Huang Title:   Authorized Signatory

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Edward F. Millet

Name:   Edward F. Millet Title:   Managing Director

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jennifer L. Shafer

Name:   Jennifer L. Shafer Title:   Vice President

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Emma Clifford

Name:   Emma Clifford Title:   Director and Portfolio Manager

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH, as a Lender By:  

/s/ Raymond Qiao

Name:   Raymond Qiao Title:   Executive Vice President

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Erron Powers

Name:   Erron Powers Title:   Senior Vice President

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as a Lender By:  

/s/ Richard Yarnold

Name:   Richard Yarnold Title:   Director

 

Fortive Corporation

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

 

Lender

   Revolving Credit
Commitment      Pro Rata Share of
Revolving Credit
Facility     Swing Line
Commitment  

Bank of America, N.A.

   $ 150,000,000.00        7.500000000 %    $ 35,000,000.00  

BNP Paribas

   $ 150,000,000.00        7.500000000 %   

Citibank, N.A.

   $ 150,000,000.00        7.500000000 %   

HSBC Bank USA, National Association

   $ 150,000,000.00        7.500000000 %   

Sumitomo Mitsui Banking Corporation

   $ 150,000,000.00        7.500000000 %   

U.S. Bank National Association

   $ 150,000,000.00        7.500000000 %   

Barclays Bank PLC

   $ 110,000,000.00        5.500000000 %   

Goldman Sachs Bank USA

   $ 110,000,000.00        5.500000000 %   

Morgan Stanley Bank, N.A.

   $ 110,000,000.00        5.500000000 %   

MUFG Bank, Ltd.

   $ 110,000,000.00        5.500000000 %   

The Bank of Nova Scotia

   $ 110,000,000.00        5.500000000 %   

UBS AG, Stamford Branch

   $ 110,000,000.00        5.500000000 %   

Credit Suisse AG, Cayman Islands Branch

   $ 70,000,000.00        3.500000000 %   

JPMorgan Chase Bank, N.A.

   $ 70,000,000.00        3.500000000 %   

PNC Bank, National Association

   $ 70,000,000.00        3.500000000 %   

Wells Fargo Bank, National Association

   $ 70,000,000.00        3.500000000 %   

Bank of China, New York Branch

   $ 40,000,000.00        2.000000000 %   

Branch Banking and Trust Company

   $ 40,000,000.00        2.000000000 %   

Deutsche Bank AG, New York Branch

   $ 40,000,000.00        2.000000000 %   

Westpac Banking Corporation

   $ 40,000.000.00        2.000000000 %      

 

 

    

 

 

   

 

 

 

Total

   $ 2,000,000,000.00        100.000000000 %    $ 35,000,000.00     

 

 

    

 

 

   

 

 

 

 

S - 2



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.

 

S - 3



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None.

 

S - 4



--------------------------------------------------------------------------------

SCHEDULE 7.07

EXISTING INDEBTEDNESS

None.

 

S - 5



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

FORTIVE CORPORATION

and DESIGNATED BORROWERS:

Fortive Corporation

6920 Seaway Boulevard

Everett, WA 98203

Website Address: www.fortive.com

U.S. Taxpayer Identification Number: 47-5654583

Attention:       Vice President and Treasurer

Telephone:      425-446-5000

Email:

ADMINISTRATIVE AGENT:

Administrative Agent’s Office (for payments and Requests for Borrowings):

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-05-46

Charlotte, North Carolina 28255

Attention: Carl Dormenyo

Telephone:

Facsimile:

E-Mail:

Account No. (for Dollars):

Reference:

ABA Number:

Account (for Euro):

Reference: Fortive Corporation

Swift Code:

IBAN

 

S - 6



--------------------------------------------------------------------------------

Beneficiary: Bank of America, N.A.

Account (for Sterling)

Reference:

Swift Code:

IBAN

Beneficiary: Bank of America, N.A.

Account (for Yen):

Reference:

Swift Code:

Beneficiary Account Number:

Beneficiary: Bank of America, N.A.

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

Mail Code: CA5-705-04-09

San Francisco, California 94104

Attention:      Liliana B. Claar

Telephone:

Facsimile:

E-Mail:

SWING LINE LENDER:

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-05-46

Charlotte, North Carolina 28255

Attention:      Carl Dormenyo

Telephone:

Facsimile:

E-Mail:

 

S - 7



--------------------------------------------------------------------------------

Account No.:

Reference:

ABA No.:

 

S  -  8



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF COMMITTED LOAN NOTICE

Date: ___________, _____

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 30, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Fortive
Corporation, a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent and Swing Line Lender.

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

☐ A Revolving Credit Borrowing         ☐ A conversion or continuation of
Revolving Credit Loans

 

  1.

On                                                               (a Business
Day).

 

  2.

In the amount of                                          
                           .

 

  3.

Comprised of                                          
                           .

[Type of Committed Loan requested]

 

  4.

In the following currency:                                          
           .

 

  5.

For Eurocurrency Rate Loans: with an Interest Period of ______________.

 

  6.

On behalf of                          [insert name of applicable Designated
Borrower].

The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01 of the Agreement.

 

FORTIVE CORPORATION By:  

                     

Name:  

                 

Title:  

                 

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

 

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 30, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Fortive
Corporation, a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1.

On                                                               (a Business
Day).

 

  2.

In the amount of $                                         
                            .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

FORTIVE CORPORATION

By:  

 

Name:  

 

Title:  

 

 

A-2

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BID REQUEST

Date: ___________, _____

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 30, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Fortive
Corporation, a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent and Swing Line Lender.

The Lenders are invited to make Bid Loans to [the Company] [specify applicable
Designated Borrower]:

1. On                                                                   (a
Business Day).

2. In [Dollars] [specify other currency] in an aggregate amount not exceeding
[the Dollar Equivalent of] $             (with any sublimits set forth below).

3. Comprised of (select one):

 

  ☐

Bid Loans based on an Absolute Rate

 

  ☐

Bid Loans based on Eurocurrency Rate

 

Bid

Loan No.

   Interest Period requested      Maximum principal
amount requested  

1

     _______days/weeks/mos      $                

2

     _______days/weeks/mos      $                

3

     _______days/weeks/mos      $                

4. The Bid Borrowing requested herein is to be made available to [the Company]
[specify applicable Designated Borrower] at the following account: [account
information].

The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.03(a) of the Agreement.

 

 

 

B-1-1

Form of Bid Request



--------------------------------------------------------------------------------

The Company authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit B-2 to the Agreement and must be received by the Administrative Agent by
the time specified in Section 2.03 of the Agreement for submitting Competitive
Bids.

 

FORTIVE CORPORATION

By:  

 

Name:  

 

Title:  

 

[DESIGNATED BORROWER]

By:  

 

Name:  

 

Title:  

 

 

B-1-2

Form of Bid Request



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COMPETITIVE BID

Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 30, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Fortive
Corporation, a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent and Swing Line Lender.

In response to the Bid Request dated             ,    , the undersigned offers
to make the following Bid Loan(s) to [the Company] [specify applicable
Designated Borrower]:

1. Borrowing date:                                              (a Business
Day).

2. In [Dollars] [specify other currency] in an aggregate amount not exceeding
[the Dollar Equivalent of] $                 (with any sublimits set forth
below).

3. Comprised of:

 

Bid

Loan No.

  

Interest Period offered

   Bid Maximum      Absolute Rate Bid
or Eurocurrency
Margin Bid*  

1

   _______days/weeks/mos    $                      (- +)                   % 

2

   _______days/weeks/mos    $                      (- +)                   % 

3

   _______days/weeks/mos    $                      (- +)                   % 

4

   All payment of principal and interest in respect of this Bid Loan shall be
paid to the undersigned at the following account: [account information].

 

5

   The Applicable Time for borrowing and payment of such Bid Loan(s) are:
[specify time(s)].

 

 

* 

Expressed in multiples of 1/100th of a basis point.

 

B-2-1

Form of Competitive Bid



--------------------------------------------------------------------------------

Contact Person:                                          Telephone:
                                        

 

[LENDER]

By:  

 

Name:  

 

Title:  

 

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE COMPANY IF IT WISHES TO ACCEPT ANY OFFERS
CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

   Principal Amount Accepted      $        $        $    

 

FORTIVE CORPORATION By:  

 

    Date:                        Name:       Title:       [DESIGNATED BORROWER]
By:  

 

    Date:                        Name:       Title:      

 

B-2-2

Form of Competitive Bid



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF [AMENDED AND RESTATED]1 NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Amended and Restated Credit Agreement, dated as of November 30,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among [the Borrower] [Fortive Corporation], the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and Swing
Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04 of the Agreement with respect to Swing Line
Loans and Section 2.03 with respect to Bid Loans, all payments of principal and
interest on Loans made by the Lender shall be made to the Administrative Agent
for the account of the Lender in the currency in which such Loan was denominated
and in Same Day Funds at the Administrative Agent’s Office for such currency. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This [Amended and Restated] Note is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This [Amended and
Restated] Note is also entitled to the benefits of the Company Guaranty. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this [Amended
and Restated] Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
[Amended and Restated] Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this [Amended and Restated] Note.

[This Amended and Restated Note amends, restates and continues the indebtedness
under the Note issued by the Borrower to the Lender dated as of June 16, 2016
(the “Original Note”), and this Amended and Restated Note is in substitution for
and an amendment and replacement of the Original

 

 

 

 

1

To be included for Lenders under the Existing Credit Agreement who previously
received a Note (as defined in the Existing Credit Agreement) and request a new
Note (as defined in the Agreement).

 

C-1

Form of Note



--------------------------------------------------------------------------------

Note. Nothing herein or in any other document shall be construed to constitute
payment of the Original Note.]

 

C-2

Form of Note



--------------------------------------------------------------------------------

THIS [AMENDED AND RESTATED] NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[FORTIVE CORPORATION] [OR APPLICABLE DESIGNATED BORROWER] By:  

                 

Name:  

             

Title:  

         

 

C-3

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Currency and
Amount of

Loan Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest Paid
This Date

  

Outstanding
Principal
Balance This
Date

  

Notation

Made By

                                               

 

C-4

Form of Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 30, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Fortive
Corporation, a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                          of the Company, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by the attached financial statements.

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

–or–

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

☐ Check for distribution to PUBLIC and Private side Lenders. 1

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                        ,            .

 

FORTIVE CORPORATION

By:  

                 

Name:  

                     

Title:  

             

 

 

1 

If this is not checked, this certificate will only be posted to Private side
Lenders.

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                      (“Statement
Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

Section 7.04(a) – Consolidated Net Leverage Ratio.

 

A. Consolidated Net Funded Indebtedness at Statement Date without giving effect
to clauses (d) or (e) of the definition thereof:

     $              

B. Unencumbered and unrestricted cash of the Company and its Subsidiaries
located in the United States in excess of $50,000,000:

     $              

C. Sixty-five percent of unencumbered and unrestricted cash of the Company and
its Subsidiaries located outside the United States:

     $              

D. Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

  

1.  Consolidated Net Income for Subject Period:

     $              

2.  Consolidated Interest Charges for Subject Period:

     $              

3.  Income tax expense for Subject Period:

     $              

4.  Depreciation expenses for Subject Period:

     $              

5.  Amortization expenses for Subject Period:

     $              

6.  Non-cash impairment charges for Subject Period:

     $              

7.  Non-cash non-operating expenses for Subject Period:

     $              

8.  Non-cash equity compensation expenses for Subject Period:

     $              

9.  Cash or non-cash charges, including legal and advisor fees and other
transaction expenses incurred in connection with permitted acquisitions or
financing transactions for Subject Period:

     $              

10.  Net income (or loss) with respect to discontinued operations of the Company
or any Subsidiaries during Subject Period:

     $              

11.  Other non-recurring or unusual expenses of the Company and its Subsidiaries
reducing Consolidated Net Income which do not represent a cash item in Subject
Period or any future period:

     $              

12.  Federal, state, local and foreign income tax credits of the Company and its
Subsidiaries for Subject Period:

     $              

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

13.  Non-cash items that are both non-operating and non-recurring increasing
Consolidated Net Income for Subject Period, but excluding such items in respect
of which cash was received in a prior period or will be received in a future
period:

     $                      

14.  Consolidated EBITDA (Lines I.D.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11
– 12 – 13):

     $                      

E.  Consolidated Leverage Ratio ((Line A – Line B – Line C) ( Line D.14):

                     to 1  

 

Maximum permitted:

    [3.50 to 1.00][4.00 to 1.00]2

 

II.

Section 7.04(b) – Consolidated Interest Coverage Ratio.

 

A. Consolidated EBITDA for Subject Period (from Line I.D.14):

     $            

B. Consolidated Interest Charges for Subject Period:

     $              

C. Consolidated Interest Coverage Ratio (Line II.A ÷ Line II.B):

                 to 1  

Minimumrequired:

     3.50 to 1.00  

 

2 

The maximum Consolidated Leverage Ratio permitted by Section 7.04(a) of the
Credit Agreement shall be increased to 4.00 to 1.00 for the four consecutive
full fiscal quarters immediately following the consummation of a Material
Acquisition by the Company or a Subsidiary.

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Swing Line Loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:                                          
                                   

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

    

                                                                 
                            

2.

Assignee[s]:                                                              
           

                                                                            
                         



                           [for each Assignee, indicate [Affiliate][Approved
Fund] of [identify Lender]]

 

3.

Borrowers:     Fortive Corporation and certain Subsidiaries thereof, as
Designated Borrowers

 

4.

Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5.

Credit Agreement:     Amended and Restated Credit Agreement, dated as of
November 30, 2018, among the Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender

 

6.

Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6      Facility
Assigned7      Aggregate
Amount of
Commitment/
Loans
for all Lenders8      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans9     CUSIP
Number            $                            $                             
                     %             $                            $
                                                  %             $
                           $                                                  
%   

 

7.

Not an Employee Benefit Plan. [The][Each] Assignee represents and warrants as of
the Effective Date to the Administrative Agent, [the][each] Assignor and the
respective Affiliates of each, and not, for the avoidance of doubt, for the
benefit of the Borrower, that [the][such] Assignee is not and will not be (1) an
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); (2) a plan or account subject to
Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7

Fill in the appropriate terminology for the types of Facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment” etc.).

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitments of all
Lenders thereunder.

 

E-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[7.

Trade Date:                                     ]10

 

8.

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]11 Accepted: BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

  Title: [Consented to:]12

[FORTIVE CORPORATION]

By:  

 

  Title:

 

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

11 

To be added for Administrative Agent only in the case of any Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

12 

To be added unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund (so long as such Lender, Affiliate of a Lender or
Approved Fund is not a Public Lender).

 

E-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to:]13 BANK OF AMERICA, N.A., as Swing Line Lender By:  

 

  Title:

 

13 

To be added for any assignment in respect of the Revolving Credit Facility.

 

E-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

FORTIVE CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 11.07(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

E-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date: ___________, _____

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Amended and Restated Credit Agreement,
dated as of November 30, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Fortive Corporation, a Delaware corporation (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender, and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Designated Borrower
Request and Assumption Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

Each of                                     (the “Designated Borrower”) and the
Company hereby confirms, represents and warrants to the Administrative Agent and
the Lenders that the Designated Borrower is a Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

The parties hereto hereby confirm that with effect from the date hereof, the
Designated Borrower shall have obligations, duties and liabilities toward each
of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement as a Borrower. The Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Credit Loans and request Bid Loans under the Credit Agreement,
and understand, acknowledge and agree that neither the Designated Borrower nor
the Company on its behalf shall have any right to request any Committed Loans
for its account unless and until the date one Business Day after the effective
date designated by the Administrative Agent in a Designated Borrower Notice
delivered to the Company and the Lenders pursuant to Section 2.14 of the Credit
Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

F-1

Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER] By:                                     
                                    Name:                                     
                                Title:                                     
                                  FORTIVE CORPORATION
By:                                                                         
Name:                                                                     
Title:                                                                       

 

 

F-2

Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DESIGNATED BORROWER NOTICE

Date: ___________, _____

 

To:

Fortive Corporation

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Amended and Restated Credit Agreement, dated as of November 30,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Fortive Corporation, a
Delaware corporation (the “Company”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Swing Line Lender, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of [the date hereof] [                                             ] shall be
a Designated Borrower and may receive Committed Loans for its account and
request Bid Loans on the terms and conditions set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A., as Administrative Agent
By:                                                                         
Name:                                                                     
Title:                                                                       

 

G-1

Form of Designated Borrower Notice



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF OPINION OF COUNSEL

See attached.

 

 

H-1

Form of Opinion of Counsel